Exhibit 10.1

EXECUTION VERSION

 

Published CUSIP Number: 03836VAE5

Revolving Facility CUSIP Number: 03836VAF2

﻿

﻿

CREDIT AGREEMENT

dated as of

﻿

December 5, 2018,


among

AQUA AMERICA, INC.,


the LENDERS party hereto

﻿

and

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

__________________________

﻿

RBC CAPITAL MARKETS1,  

PNC CAPITAL MARKETS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

COBANK, ACB,

as Joint Lead Arrangers and Joint Bookrunners

RBC CAPITAL MARKETS,
as Syndication Agent

and

BANK OF AMERICA, N.A.

and

COBANK, ACB,

as Documentation Agents

﻿

[CS&M Ref. No. 4025-142]

﻿

1 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

﻿

﻿

 

 

﻿

 

Page

﻿ARTICLE I DEFINITIONS

1 

﻿

 

 

﻿SECTION 1.01

Defined Terms

1 

﻿SECTION 1.02

Classification of Loans and Borrowings

31 

﻿SECTION 1.03

Terms Generally

31 

﻿SECTION 1.04

Accounting Terms; GAAP; Pro Forma Calculations

32 

﻿SECTION 1.05

Effectuation of the Transactions

33 

﻿SECTION 1.06

Negative Covenant Compliance

33 

﻿SECTION 1.07

Timing of Payment or Performance

33 

﻿SECTION 1.08

Rounding

34 

﻿SECTION 1.09

Certifications

34 

﻿

 

 

﻿ARTICLE II THE CREDITS

34 

﻿

 

 

﻿SECTION 2.01

Commitments

34 

﻿SECTION 2.02

Loans and Borrowings

34 

﻿SECTION 2.03

Requests for Borrowings

35 

﻿SECTION 2.04

Swingline Loans

36 

﻿SECTION 2.05

Letters of Credit

39 

﻿SECTION 2.06

Funding of Borrowings

46 

﻿SECTION 2.07

Interest Elections

47 

﻿SECTION 2.08

Termination and Reduction of Commitments

48 

﻿SECTION 2.09

Repayment of Loans; Evidence of Debt

48 

﻿SECTION 2.10

Prepayment of Loans

49 

﻿SECTION 2.11

Fees

50 

﻿SECTION 2.12

Interest

51 

﻿SECTION 2.13

Alternate Rate of Interest

52 

﻿SECTION 2.14

Increased Costs; Illegality

53 

﻿SECTION 2.15

Break Funding Payments

56 

﻿SECTION 2.16

Taxes

56 

﻿SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

60 

﻿SECTION 2.18

Mitigation Obligations; Replacement of Lenders

62 

﻿SECTION 2.19

Extension of Maturity Date

63 

﻿SECTION 2.20

Defaulting Lenders

65 

﻿SECTION 2.21

Conversion of Tranche 2 Commitments and Tranche 2 Loans; True-Up Borrowing

67 

﻿SECTION 2.22

Incremental Tranche 1 Commitments and Loans

68 

﻿SECTION 2.23

Bridge Facility

71 

﻿

 

 

﻿ARTICLE III REPRESENTATIONS AND WARRANTIES

72 

﻿

 

 

﻿SECTION 3.01

Organization; Powers

72 

﻿SECTION 3.02

Authorization; Enforceability

72 

﻿SECTION 3.03

Governmental Approvals; Absence of Conflicts

73 

﻿SECTION 3.04

Financial Condition; No Material Adverse Effect

73 

﻿

i



--------------------------------------------------------------------------------

 



﻿SECTION 3.05

Properties

73 

﻿SECTION 3.06

Litigation and Environmental Matters

74 

﻿SECTION 3.07

Compliance with Laws

74 

﻿SECTION 3.08

Investment Company Status

74 

﻿SECTION 3.09

Taxes

75 

﻿SECTION 3.10

ERISA

75 

﻿SECTION 3.11

Solvency

75 

﻿SECTION 3.12

Disclosure

75 

﻿SECTION 3.13

Federal Reserve Regulations

76 

﻿SECTION 3.14

Subsidiaries

76 

﻿SECTION 3.15

USA PATRIOT Act

77 

﻿SECTION 3.16

EEA Financial Institution

77 

﻿

 

 

﻿ARTICLE IV CONDITIONS

77 

﻿

 

 

﻿SECTION 4.01

Effective Date

77 

﻿SECTION 4.02

Each Credit Event

78 

﻿SECTION 4.03

PNG Acquisition Closing Date

79 

﻿

 

 

﻿ARTICLE V AFFIRMATIVE COVENANTS

80 

﻿

 

 

﻿SECTION 5.01

Financial Statements and Other Information

80 

﻿SECTION 5.02

Notices of Material Events

82 

﻿SECTION 5.03

Existence; Conduct of Business

82 

﻿SECTION 5.04

Payment of Taxes

82 

﻿SECTION 5.05

Maintenance of Properties and Rights

83 

﻿SECTION 5.06

Insurance

83 

﻿SECTION 5.07

Books and Records; Inspection and Audit Rights

83 

﻿SECTION 5.08

Compliance with Laws

84 

﻿SECTION 5.09

Use of Proceeds

84 

﻿SECTION 5.10

Designation of Subsidiaries

84 

﻿

 

 

﻿ARTICLE VI NEGATIVE COVENANTS

85 

﻿

 

 

﻿SECTION 6.01

Liens

85 

﻿SECTION 6.02

Fundamental Changes

87 

﻿SECTION 6.03

Restrictive Agreements

88 

﻿SECTION 6.04

Transactions with Affiliates

88 

﻿SECTION 6.05

Financial Covenant

88 

﻿

 

 

﻿ARTICLE VII EVENTS OF DEFAULT

88 

﻿

 

 

﻿SECTION 7.01

Events of Default

88 

﻿SECTION 7.02

Clean-up Period

91 

﻿

 

 

﻿ARTICLE VIII THE ADMINISTRATIVE AGENT

92 

﻿

 

 

﻿SECTION 8.01

Appointment and Authorization of Administrative Agent

92 

﻿SECTION 8.02

Rights as a Lender

92 

﻿SECTION 8.03

Exculpatory Provisions

92 

ii



--------------------------------------------------------------------------------

 



﻿SECTION 8.04

Reliance by Administrative Agent

93 

﻿SECTION 8.05

Delegation of Duties

94 

﻿SECTION 8.06

Resignation of Administrative Agent

94 

﻿SECTION 8.07

Non-Reliance on Administrative Agent and Other Lenders

95 

﻿SECTION 8.08

Administrative Agent May File Proofs of Claim

95 

﻿SECTION 8.09

No Reliance on Administrative Agent’s Customer Identification Program

96 

﻿SECTION 8.10

Lender ERISA Representations

96 

﻿SECTION 8.11

No Other Duties; Etc.

97 

﻿SECTION 8.12

Tax Withholdings

97 

﻿SECTION 8.13

Beneficiaries

98 

﻿

 

 

﻿ARTICLE IX MISCELLANEOUS

98 

﻿

 

 

﻿SECTION 9.01

Notices

98 

﻿SECTION 9.02

Waivers; Amendments

100 

﻿SECTION 9.03

Expenses; Indemnity; Damage Waiver

102 

﻿SECTION 9.04

Successors and Assigns

105 

﻿SECTION 9.05

Survival

109 

﻿SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

109 

﻿SECTION 9.07

Severability

110 

﻿SECTION 9.08

Right of Setoff

110 

﻿SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

111 

﻿SECTION 9.10

WAIVER OF JURY TRIAL

111 

﻿SECTION 9.11

Headings

112 

﻿SECTION 9.12

Confidentiality

112 

﻿SECTION 9.13

Interest Rate Limitation

113 

﻿SECTION 9.14

USA PATRIOT Act Notice

113 

﻿SECTION 9.15

No Fiduciary Relationship

113 

﻿SECTION 9.16

Non-Public Information

114 

﻿SECTION 9.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

115 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iii





--------------------------------------------------------------------------------

 

SCHEDULES:

﻿

﻿

 

 

Schedule 2.01

—

Commitments

Schedule 2.05

—

Existing Letters of Credit

Schedule 3.06(a)

—

Litigation

Schedule 3.06(b)

—

Environmental Matters

Schedule 3.14

—

Subsidiaries

Schedule 6.01

—

Existing Liens

Schedule 9.01

—

Certain Addresses for Notices

﻿

 

 

EXHIBITS

 

 

﻿

 

 

EXHIBIT A

—

Form of Assignment and Assumption

EXHIBIT B

—

Form of Borrowing Request

EXHIBIT C

—

Form of Compliance Certificate

EXHIBIT D

—

Form of Interest Election Request

EXHIBIT E

—

Form of Swingline Borrowing Request

EXHIBIT F-1

—

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

EXHIBIT F-2

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

EXHIBIT F-3

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

EXHIBIT F-4

—

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

EXHIBIT G

—

Form of Solvency Certificate

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iv

﻿

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of December 5, 2018 (this “Agreement”), among AQUA
AMERICA, INC., a Pennsylvania corporation (the “Company”), the LENDERS party
hereto and PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent.

WHEREAS, the Company is party to that certain Amended and Restated Credit
Agreement dated as of June 7, 2018, among the Company, the lenders party thereto
and PNC Bank, National Association, as agent (the “Company Existing Credit
Agreement”);

WHEREAS, the Company intends to pay in full all principal, interest, fees and
other amounts outstanding or due in respect of the Company Existing Credit
Agreement and to terminate all commitments to extend credit thereunder and
cancel all letters of credit issued and outstanding thereunder (other than any
such letter of credit designated hereunder as an Existing Letter of Credit or
cash collateralized or backstopped in a manner satisfactory to the issuing bank
in respect thereof) (the “Company Existing Credit Agreement Refinancing”); and

WHEREAS, the Company has requested that the Lenders and the Issuing Banks
provide a revolving credit facility to the Company, and the Lenders have
indicated their willingness to lend and the Issuing Banks have indicated their
willingness to issue Letters of Credit, in each case, on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

Definitions

SECTION 1.01    Defined Terms.  As used in this Agreement (including the
recitals hereto), the following terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any amalgamation, merger or consolidation), of property
(including Equity Interests in a Person), in each case other than in the
ordinary course of business.

“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition (including the PNG Acquisition) and any related
transactions (including for the purpose of refinancing or replacing all or a
portion of any related bridge facilities or any pre-existing Indebtedness of the
Persons or assets to be acquired); provided that either (a) the release of the
proceeds thereof to the Company and the Subsidiaries is contingent upon the
substantially simultaneous consummation of such Acquisition (and, if the
definitive agreement for such Acquisition is terminated prior to the
consummation of such Acquisition, or if such Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each



 

--------------------------------------------------------------------------------

 

2

 



case, such proceeds are, and pursuant to the terms of such definitive
documentation are required to be, promptly applied to satisfy and discharge all
obligations of the Company and the Subsidiaries in respect of such Indebtedness)
or (b) such Indebtedness contains a “special mandatory redemption” provision (or
a similar provision) if such Acquisition is not consummated by the date
specified in the definitive documentation evidencing, governing the rights of
the holders of or otherwise relating to such Indebtedness (and, if the
definitive agreement for such Acquisition is terminated prior to the
consummation of such Acquisition or if such Acquisition is otherwise not
consummated by the date so specified, such Indebtedness is, and pursuant to such
“special mandatory redemption” (or similar) provision is required to be,
redeemed or otherwise satisfied and discharged within 90 days of such
termination or such specified date, as the case may be).

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1% (i.e., the fifth digit after the decimal)) equal to the product
of (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means PNC, in its capacity as the administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.

“Agreement” has the meaning set forth in the preamble to this Agreement. 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum; provided that if such rate shall be less than 1.00%, such
rate shall be deemed to be 1.00%.  For purposes of clause (c) above, the
Adjusted LIBO Rate on any day shall be based on the LIBO Screen Rate for a
deposit in dollars with a maturity of one month (or, if the LIBO Screen Rate on
such day for a deposit in dollars is not available for a maturity of one month
but is available for periods both longer and shorter than such period, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such
day.  If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.13, then the Alternate Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause (c)
above.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd-1, et seq. and all other laws, rules, and
regulations of any



 

--------------------------------------------------------------------------------

 

3

 



jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

“Applicable Percentage” means at any time, with respect to any Tranche 1 Lender,
the percentage of the Total Tranche 1 Commitments represented by such Lender’s
Tranche 1 Commitment at such time.  If all the Tranche 1 Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Tranche 1 Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the Commitment Fees or the Ticking Fees, as the case
may be, the applicable rate per annum set forth below under the applicable
caption “ABR Spread”, “LIBOR Spread”, “Commitment Fee Rate” or “Ticking Fee
Rate”, as the case may be, based upon the Debt Ratings in effect on such date;
provided that, for purposes of determining the Applicable Rate:

(a)    until the earliest to occur of (i) the fifth Business Day after the PNG
Acquisition Closing Date, (ii) the fifth Business Day after the termination of
the PNG Purchase Agreement in accordance with its terms prior to the
consummation of the PNG Acquisition and (iii) the first date on which at least
two Rating Agencies shall have in effect a Debt Rating, the Applicable Rate with
respect to any ABR Loan or LIBOR Loan, or with respect to the Commitment Fees,
shall be determined by reference to Pricing Category 3; and

(b)    until the earlier to occur of (i) the Ticking Fee Termination Date and
(ii) the first date on which at least two Rating Agencies shall have in effect a
Debt Rating, the Applicable Rate with respect to the Ticking Fees shall be
determined by reference to Pricing Category 3.

﻿


(S&P/Moody’s/
Fitch)

 

 

 

 

 

 

 

 

 

 

 

 

 

Pricing Category

Debt Ratings
(S&P/Moody’s/
Fitch)

ABR Spread

(percent per annum)

 

LIBOR Spread (percent per annum)

 

Commitment

Fee Rate (percent per annum)

 

Ticking

Fee Rate (percent per annum)

 

Category 1

Greater than or equal to A/A2/A

0.000%

0.875%

0.100%

0.100%

Category 2

A-/A3/A-

0.000%

1.000%

0.125%

0.125%

Category 3

BBB+/Baa1/BBB+

0.125%

1.125%

0.150%

0.150%

Category 4

BBB/Baa2/BBB

0.250%

1.250%

0.200%

0.200%

Category 5

BBB-/Baa3/BBB- or lower or unrated

0.500%

1.500%

0.250%

0.250%

﻿

For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect a Debt Rating (other than by reason of any of the circumstances
referred to in the last sentence of this paragraph), then (i) if only one Rating
Agency shall not have in effect a Debt Rating, the Pricing Category shall be
based on the Debt Ratings of the other two Rating Agencies,



 

--------------------------------------------------------------------------------

 

4

 



(ii) if two Rating Agencies shall not have in effect a Debt Rating, one of such
Rating Agencies shall be deemed to have established a Debt Rating in Category 5
and the Pricing Category shall be based on such deemed Debt Rating and the
remaining effective Debt Rating, and (iii) if no Rating Agency shall have in
effect a Debt Rating, the Pricing Category shall be Category 5, (b) if Debt
Ratings are in effect or deemed to have been established from only two Rating
Agencies, and such Debt Ratings fall into different Categories, the Pricing
Category shall be based on the higher of such Debt Ratings unless such Debt
Ratings differ by two or more Categories, in which case the applicable Pricing
Category shall be based on the Category one Category below the Pricing Category
corresponding to the higher of such Debt Ratings and (c) if Debt Ratings are in
effect from all three Rating Agencies and (i) all three Debt Ratings fall into
different Categories, the applicable Pricing Category shall be based on the
Category indicated by the Debt Rating that is neither the highest nor the lowest
of the three Debt Ratings or (ii) two of the three Debt Ratings fall into one
Category (the “Majority Category”) and the third Debt Rating falls into a
different Category, the applicable Pricing Category shall be based on the
Category indicated by the Majority Category.  Each change in the Pricing
Category for any Debt Rating shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of any Rating
Agency shall change, or if any Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of a Debt Rating from such Rating Agency and,
pending the effectiveness of any such amendment, for purposes of determining the
applicable Pricing Category such Rating Agency shall be deemed to have in effect
the Debt Rating from such Rating Agency most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Assumption Agreement” has the meaning set forth in Section 6.02(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Tranche 1 Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



 

--------------------------------------------------------------------------------

 

5

 



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, liquidator, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority; provided,  however, that such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Bridge Commitment” means, with respect to any Lender, the commitment, if any,
of such Lender, established pursuant to Section 2.23 and the Bridge Facility
Agreement, to make a Bridge Loan hereunder, expressed as an amount representing
the maximum principal amount of the Bridge Loan to be made by such Lender.



 

--------------------------------------------------------------------------------

 

6

 



“Bridge Commitment Letter” means the Commitment Letter dated October 22, 2018,
among the Company, Goldman Sachs Bank USA and Royal Bank of Canada, as
supplemented by the Joinder to Commitment Letter dated November 6, 2018.

“Bridge Facility” means the bridge loan facility, if any, established hereunder
pursuant to Section 2.23 and the Bridge Facility Agreement, including the Bridge
Commitments and the Bridge Loans.

“Bridge Facility Agent” means Goldman Sachs Bank USA, in its capacity as the
administrative agent hereunder and under the other Loan Documents with respect
to the Bridge Facility, if established hereunder pursuant to Section 2.23.

“Bridge Facility Agreement” means a Bridge Facility Agreement, in form and
substance reasonably satisfactory to the Company and the Bridge Facility Agent,
among the Company, the Bridge Facility Agent and the Bridge Lenders,
establishing the Bridge Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.23.

“Bridge Facility Amount” means, at any time, the lesser of (a) $5,100,000,000
and (b) the maximum principal amount of the bridge loan facility referred to in,
and as determined at such time under, the Bridge Commitment Letter.

“Bridge Facility Arrangers”  means Goldman Sachs Bank USA and RBC Capital
Markets, in their capacities as the joint lead arrangers and joint bookrunners
for the Bridge Facility.

“Bridge Lender” means a Lender with a Bridge Commitment or an outstanding Bridge
Loan.

“Bridge Loan” means a Loan made by a Lender to the Company pursuant to
Section 2.23 and the Bridge Facility Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) any real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.  For purposes of Section 6.01, a Capital
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.

“Cash Management Agreements” has the meaning set forth in Section 2.04(d).



 

--------------------------------------------------------------------------------

 

7

 



“Change in Control” means any transaction or occurrence or series of
transactions or occurrences that results at any time in (a) any Person or group
of Persons (within the meaning of Sections 13(d) or 14(a) of the Exchange Act)
having acquired, after the Effective Date, beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 50% or
more of the Voting Stock of the Company or (b) during any period of 12
consecutive months, commencing before or after the Effective Date, individuals
who on the first day of such period were directors of the Company (together with
any replacement or additional directors who were nominated, approved or elected
by a majority of directors then in office) ceasing to constitute a majority of
the board of directors of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans,
Tranche 2 Loans, Swingline Loans or Bridge Loans, (b) any Commitment, refers to
whether such Commitment is a Tranche 1 Commitment, a Tranche 2 Commitment, a
Swingline Commitment or a Bridge Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.  It is
acknowledged and agreed that, from and after the occurrence of the Conversion,
Tranche 2 Loans and Tranche 2 Commitments shall cease to be a separate Class of
Loans or Commitments, as the case may be, and shall be Tranche 1 Loans and
Tranche 1 Commitments, respectively.

“Clean-up Period” has the meaning set forth in Section 7.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means (a) at any time prior to the Conversion, a Tranche 1
Commitment, a Tranche 2 Commitment, a Swingline Commitment or a Bridge
Commitment and (b) at any other time, a Tranche 1 Commitment, a Swingline
Commitment or a Bridge Commitment.

“Commitment Fee” has the meaning set forth in Section 2.11(a).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative



 

--------------------------------------------------------------------------------

 

8

 



Agent or any Lender by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Company” has the meaning set forth in the preamble to this Agreement, or any
successor “Company” as permitted pursuant to the terms of this Agreement.

“Company Existing Credit Agreement” has the meaning set forth in the recitals to
this Agreement.

“Company Existing Credit Agreement Refinancing” has the meaning set forth in the
recitals to this Agreement.

“Company Existing Private Placement Notes” means (a) the 4.87% Senior Notes due
July 31, 2023 issued pursuant to that certain Note Purchase Agreement dated as
of July 31, 2003, (b) the 5.20% Senior Notes, Series B, due February 3, 2020
issued pursuant to that certain Note Purchase Agreement dated as of February 3,
2005, (c) the 5.54% Senior Notes due December 31, 2018 issued pursuant to that
certain Note Purchase Agreement dated as of December 28, 2006, (d) the 5.63%
Senior Notes, Series A, due February 28, 2022 and 5.83% Senior Notes, Series B,
due February 28, 2037 issued pursuant to that certain Note Purchase Agreement
dated as of February 28, 2007, (e) the 5.40% Senior Notes due May 20, 2022
issued pursuant to that certain Note Purchase Agreement dated as of May 20,
2008, (f) the 4.72% Senior Notes due December 17, 2019 issued pursuant to that
certain Note Purchase Agreement dated as of December 17, 2009, (g) the 4.62%
Senior Notes, Series A, due June 24, 2021, 4.83% Senior Notes, Series B, due
June 24, 2024 and 5.22% Senior Notes, Series C, due June 24, 2028 issued
pursuant to that certain Note Purchase Agreement dated as of June 24, 2010, (h)
the 3.57% Senior Notes, Series 2012A, due June 14, 2027 issued pursuant to that
certain Note Purchase Agreement dated as of June 14, 2012 and (i) the 3.59%
Senior Notes, Series 2015A, due May 20, 2030 issued pursuant to that certain
Note Purchase Agreement dated as of May 20, 2015, in each case, among the
Company and the purchasers party thereto.

“Company Existing Private Placement Notes Refinancing” means the payment in full
of all principal, interest (including any make-whole interest) and other amounts
outstanding or due in respect of the Company Existing Private Placement Notes.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent in its
reasonable discretion.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2018 relating to the credit facilities provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means, at any date, the total assets of the Company and
the Subsidiaries determined on a consolidated basis in accordance with GAAP, as
reflected on the consolidated balance sheet of the Company included in the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the first delivery of such



 

--------------------------------------------------------------------------------

 

9

 



financial statements, the most recent consolidated financial statements of the
Company referred to in Section 3.04(a)).  From and after the PNG Acquisition
Closing Date, the Consolidated Assets as of any date prior to the PNG
Acquisition Closing Date shall be determined on a Pro Forma Basis to give Pro
Forma Effect to the PNG Acquisition and the other Transactions to occur on the
PNG Acquisition Closing Date.

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Company
and the Subsidiaries determined on a consolidated basis in accordance with GAAP
as of such date consisting of, without duplication, (a) borrowed money
Indebtedness, including Capital Lease Obligations, (b) reimbursement obligations
in respect of letters of credit and the like and (c) Indebtedness in the nature
of a Guarantee of Indebtedness of other Persons of the type described in clause
(a) or (b) above, whether or not required to be reflected on a consolidated
balance sheet of the Company in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income (or loss) after
income and other taxes computed on the basis of income of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, as reflected in the consolidated financial statements of the Company
most recently delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of such financial statements, the most recent consolidated
financial statements of the Company referred to in Section 3.04(a)).  From and
after the PNG Acquisition Closing Date, the Consolidated Net Income for any
period ending prior to the PNG Acquisition Closing Date shall be determined on a
Pro Forma Basis to give Pro Forma Effect to the PNG Acquisition and the other
Transactions to occur on the PNG Acquisition Closing Date.

“Consolidated Shareholders’ Equity” means, at any date, the net book value of
the shareholders’ equity of the Company and the Subsidiaries determined on a
consolidated basis in accordance with GAAP as of such date, as reflected on the
consolidated balance sheet of the Company prepared in accordance with GAAP.

“Consolidated Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) goodwill and other intangible assets of the Company and the
Subsidiaries, in each case, determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Company most recently delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the first delivery of such financial statements, the most recent
consolidated financial statements of the Company referred to in Section
3.04(a)).  From and after the PNG Acquisition Closing Date, the Consolidated
Tangible Assets as of any date prior to the PNG Acquisition Closing Date shall
be determined on a Pro Forma Basis to give Pro Forma Effect to the PNG
Acquisition and the other Transactions to occur on the PNG Acquisition Closing
Date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.



 

--------------------------------------------------------------------------------

 

10

 



“Conversion” means the conversion of Tranche 2 Loans into Tranche 1 Loans and/or
the conversion of Tranche 2 Commitments into Tranche 1 Commitments (as the
context requires), in each case, pursuant to Section 2.21.

“Conversion Date” has the meaning set forth in Section 2.21(a).  

“Converted Tranche 1 Commitments” means Tranche 1 Commitments (or any portion
thereof) resulting from the Conversion of Tranche 2 Commitments pursuant to
Section 2.21.

“Converted Tranche 1 Loans” means Tranche 1 Loans (or any portion thereof)
resulting from the Conversion of Tranche 2 Loans made pursuant to Section 2.21.

“Credit Exposure” means, with respect to any Lender at any time, (a) for
purposes of the definition of the term “Required Lenders” and Sections 2.20(b)
and 9.02(b), the sum of the outstanding principal amount of such Lender’s Loans
and its LC Exposure and Swingline Exposure at such time and (b) for all other
purposes, the sum of the aggregate outstanding principal amount of such Lender’s
Tranche 1 Loans and its LC Exposure and Swingline Exposure at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.

“Debt Rating” means, with respect to any Rating Agency as of any date of
determination, (a) the rating by such Rating Agency of the senior unsecured
long-term Indebtedness of the Company that is not Guaranteed by any Person or
subject to any other credit enhancement or (b) if, and only if, such Rating
Agency shall not have in effect the rating referred to in clause (a), the
Company’s “corporate credit” (however denominated) rating assigned by such
Rating Agency.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(not otherwise waived in accordance with the terms hereof) (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company, the
Administrative Agent, any Swingline Lender or any Issuing Bank in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified in such writing, including, in applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Company, the Administrative Agent,



 

--------------------------------------------------------------------------------

 

11

 



any Swingline Lender or any Issuing Bank made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such requesting Person’s, the Company’s and the Administrative Agent’s
receipt of such certification in form and substance satisfactory to it, the
Company and the Administrative Agent, or (d) has become, or a Lender Parent of
which has become, the subject of a Bankruptcy Event or a Bail-In Action.

“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions (including pursuant to any merger or
consolidation), of property (including Equity Interests in a Person), in each
case other than in the ordinary course of business.

“Documentation Agents” means the Persons identified as such on the cover page of
this Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Company or any Subsidiary or other Affiliate of
the Company.

“Engagement Letter” means the Engagement Letter dated November 1, 2018, between
the Company and Royal Bank of Canada.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, laws, injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority and relating to the
protection of the environment, to preservation or reclamation of natural
resources, to the Release, threatened Release or registration of any toxic or
hazardous materials, substance or waste or to the extent related to exposure to
toxic or hazardous materials, substances or wastes, health or safety matters.



 

--------------------------------------------------------------------------------

 

12

 



“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, transportation, storage, treatment or disposal of any Hazardous
Material, (c) any exposure to any Hazardous Material, (d) the Release or
threatened Release of any Hazardous Material or (e) any contract or other
legally binding consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA that are not past due, (f) the
receipt by the Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate, or to appoint
a trustee to administer, any Plan or Multiemployer Plan, (g) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (h) the
receipt by the Company or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Company or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA, (i) any failure by the Company or
its ERISA Affiliates to make any contribution or payment to any Plan or
Multiemployer Plan, or any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, and (h) the occurrence of any “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code.



 

--------------------------------------------------------------------------------

 

13

 



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Events of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Borrowings” has the meaning set forth in Section 2.22(e).

“Existing Letters of Credit” means (a) any letter of credit issued under the
Company Existing Credit Agreement for the account of the Company or any
Subsidiary by any Person that is an Issuing Bank hereunder and that is
outstanding on the Effective Date and listed on Schedule 2.05 or (b) on and
after the PNG Acquisition Closing Date, any letter of credit issued under the
PNG Existing Revolving Credit Agreement for the account of any Person that, upon
the consummation of the PNG Acquisition, will become a Subsidiary on the PNG
Acquisition Closing Date by any Person that is an Issuing Bank hereunder and
that, subject to compliance with the requirements set forth in Section 2.05 as
to the maximum LC Exposure and expiration of Letters of Credit and the
satisfaction (or waiver in accordance with Section 9.02) of the conditions
specified in Section 4.03, on the PNG Acquisition Closing Date is designated as
an “Existing Letter of Credit” by written notice thereof by the Company and such
Issuing Bank to the Administrative Agent.

“Existing Letter of Credit Issuing Banks” means each Issuing Bank, in its
capacity as the issuer of the Existing Letters of Credit listed in the written
notice provided to the Administrative Agent by the Company and such Issuing Bank
designating the letters of credit referenced therein as Existing Letters of
Credit in accordance with clause (b) of the definition of the term “Existing
Letters of Credit”, that shall have consented to become an Existing Letter of
Credit Issuing Bank pursuant to such notice.



 

--------------------------------------------------------------------------------

 

14

 



“Existing Maturity Date” has the meaning set forth in Section 2.19(a).  

“Extending Lenders” has the meaning set forth in Section 2.19(b).

“Extension Effective Date” has the meaning set forth in Section 2.19(b).

“Facilities” means the revolving credit facilities provided for herein,
including the Tranche 1 Commitments, the Tranche 2 Commitments, the Tranche 1
Loans, the Tranche 2 Loans and the participations in Letters of Credit and
Swingline Loans.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed to be zero.

“Fee Letters” means each of (a) the Administrative Agent Fee Letter dated
December 5, 2018, between the Company and PNC, (b) the Fee Letter dated November
1, 2018, between the Company and Royal Bank of Canada, (c) the Administrative
Agent Fee Letter dated October 22, 2018, between the Company and Goldman Sachs
Bank USA, and (d) the Arranger Fee Letter dated October 22, 2018, among the
Company, Goldman Sachs Bank USA and Royal Bank of Canada.

“Financial Covenant” means the covenant set forth in Section 6.05.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal financial officer, principal accounting officer, vice
president-treasury, treasurer or controller of such Person.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America, applied in accordance with the
consistency requirements thereof.



 

--------------------------------------------------------------------------------

 

15

 



“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the primary purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor the primary purpose of which is to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business and (ii) any obligations to repay Indebtedness or
other obligations of another Person in connection with the consummation of an
Acquisition or other investment related to such Person.  The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed by
the guarantor (or, in the case of (A) any Guarantee the terms of which limit the
monetary exposure of, or other recourse to, the guarantor or (B) any Guarantee
of an obligation that does not have a principal amount, the maximum monetary
exposure (or maximum exposure associated with the exercise of such other
recourse) as of such date of the guarantor under such Guarantee (as determined,
in the case of clause (A), pursuant to such terms or, in the case of clause (B),
reasonably and in good faith by a Financial Officer of the Company) and in all
events not to exceed the principal amount outstanding on such date of the
Indebtedness or other obligation for which the primary obligor is liable).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to or for which liability may be imposed
under any Environmental Law by reason of their harmful or deleterious nature or
any similar basis.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or



 

--------------------------------------------------------------------------------

 

16

 



instruments, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value, or any similar transaction or combination of
the foregoing transactions; provided that, for the avoidance of doubt, it is
understood that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries or right of a Person to ‘put’
an asset to another Person that arises in connection with any Acquisition or
Disposition shall be a Hedging Agreement.  The amount of the obligations of the
Company or any Subsidiary in respect of any Hedging Agreement at any time shall
be the amount (giving effect to any netting agreements and, except for purposes
of Section 6.01, cash collateral arrangements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were early
terminated at such time based on a mid-market quotation or is required to pay as
a close-out amount if such Hedging Agreement has been terminated.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Company and the Administrative
Agent, among the Company, the Administrative Agent and one or more Incremental
Tranche 1 Lenders, establishing Incremental Tranche 1 Commitments and effecting
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.22.

“Incremental Facility Cap” means $300,000,000; provided that, upon the
occurrence of the PNG Acquisition Closing Date, the Incremental Facility Cap
shall automatically be increased by $150,000,000 to a total of $450,000,000.

“Incremental Tranche 1 Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.22, to make Tranche 1 Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder.

“Incremental Tranche 1 Lender” means a Lender with an Incremental Tranche 1
Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers, employees or consultants and (iii)
any purchase price adjustment or earnout), (e) all Capital Lease Obligations of
such Person, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others to the extent secured by any Lien on
property of such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, where the amount of such Indebtedness shall be
deemed to be the lesser of (i) the fair market value of the property securing
such Indebtedness and (ii) the maximum amount of such Indebtedness for which
such Person is liable and (i) all Guarantees by such Person of Indebtedness of
others; provided that the term



 

--------------------------------------------------------------------------------

 

17

 



“Indebtedness” shall not include (i) deferred or prepaid revenue, (ii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the seller and
(iii) intercompany Indebtedness of the Company and the Subsidiaries.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Losses” has the meaning set forth in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Initial Maturity Date” means the fifth anniversary of the Effective Date.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, substantially in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan or any Swingline
Loan, the first Business Day following the last day of each March, June,
September and December, (b) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period) and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter (or such shorter or longer period as shall have been
consented to by each Lender participating in such Borrowing), as the Company may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of any Interest Period of one month or longer,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period of one month or longer that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, for any period, a rate per annum that results
from interpolating on a linear basis between (a) the applicable LIBO Screen Rate
for the longest



 

--------------------------------------------------------------------------------

 

18

 



maturity for which a LIBO Screen Rate is available that is shorter than such
period and (b) the applicable LIBO Screen Rate for the shortest maturity for
which a LIBO Screen Rate is available that is longer than such period, in each
case, as of the time the Interpolated Screen Rate is required to be determined
in accordance with the other provisions hereof; provided that the Interpolated
Screen Rate shall in no event be less than zero.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) PNC, (b) each Existing Letter of Credit Issuing Bank
(solely with respect to its Existing Letters of Credit) and (c) each Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(i) (in
each case, other than any Person that shall have ceased to be an Issuing Bank as
provided in Section 2.05(j)), each in its capacity as an issuer of Letters of
Credit hereunder.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by an Affiliate of such Issuing Bank of the
same or better creditworthiness (or other creditworthiness acceptable to the
Company), in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).

“LC Commitment” means, with respect to each Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank.  The initial amount of the LC Commitment (a) for PNC is
$100,000,000, and (b) for any Issuing Bank that becomes such pursuant to Section
2.05(i), shall be as set forth in the written agreement referred to in such
Section pursuant to which such Issuing Bank has been designated as such, and if
any Issuing Bank shall have agreed with the Company to modify the amount of its
LC Commitment, the amount of such Issuing Bank’s LC Commitment shall, effective
upon the date the Administrative Agent shall have received written notice of
such modification, be the modified amount agreed to in writing by such Issuing
Bank as its LC Commitment hereunder; provided that the total LC Commitments
shall not exceed the LC Sublimit. 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Company at such time.  The LC Exposure of any Tranche 1 Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.20(c) of the
LC Exposure of Defaulting Lenders in effect at such time.

“LC Participation Fee” has the meaning set forth in Section 2.11(c).

“LC Sublimit” means $100,000,000.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.



 

--------------------------------------------------------------------------------

 

19

 



“Lenders” means the Persons listed on Schedule 2.01, any Incremental Tranche 1
Lender that shall have become a party hereto pursuant to an Incremental Facility
Agreement, any Bridge Lender that shall have become a party hereto pursuant to
the Bridge Facility Agreement and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
each Swingline Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Adjusted LIBO Rate; provided that, for the avoidance of
doubt, no Swingline Loan shall be a LIBOR Loan.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if no LIBO Screen Rate shall be available for a particular Interest Period but
LIBO Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, than the LIBO Screen Rate for such Interest Period shall
be the Interpolated Screen Rate.

“LIBO Screen Rate” means, with respect to the LIBO Rate for any Interest Period,
or with respect to any determination of the Alternate Base Rate pursuant to
clause (c) of the definition thereof, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the applicable Bloomberg page
(currently BBAM1) (or, in the event such rate does not appear on a Bloomberg
page, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion); provided that if any LIBO Screen Rate, determined as
provided above, would be less than zero, such LIBO Screen Rate shall for all
purposes of this Agreement be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Assumption Agreement, the Bridge Facility Agreement (if any) and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to Section
2.09(c) and any written agreements entered into pursuant to Section 2.04(e) or
2.05(i).



 

--------------------------------------------------------------------------------

 

20

 



“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement, including Swingline Loans. 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Tranche 1 Lenders, Lenders having Credit
Exposures and unused Tranche 1 Commitments representing more than 50% of the sum
of the Total Tranche 1 Credit Exposure and the unused Tranche 1 Commitments at
such time and (b) in the case of the Tranche 2 Lenders, Lenders holding
outstanding Tranche 2 Loans and unused Tranche 2 Commitments representing more
than 50% of all Tranche 2 Loans and unused Tranche 2 Commitments outstanding at
such time.

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of $150,000,000 or more.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
payment obligations under the Loan Documents or (c) the rights and remedies
available to the Lenders under the Loan Documents.

“Material Disposition” means any Disposition by the Company or any Subsidiary
involving receipt of consideration of $150,000,000 or more.

“Material Indebtedness” means an issuance of Indebtedness (other than the
Obligations under the Loan Documents), or the net obligations in respect of
Hedging Agreements, of any one or more of the Company, any Restricted Subsidiary
or any Significant Subsidiary, in an aggregate outstanding principal amount of
$100,000,000 or more.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company, any Restricted Subsidiary
or any Significant Subsidiary in respect of Hedging Agreements shall be the
amount of obligations determined according to the last sentence of the
definition of the term “Hedging Agreements”.

“Material Transaction” means any Material Acquisition, Material Disposition,
incurrence or repayment of a material amount of Indebtedness by the Company and
its Subsidiaries, any receipt of material cash proceeds from an equity issuance
by the Company and its Subsidiaries, designation a material Restricted
Subsidiary as an Unrestricted Subsidiary and any redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary.

“Maturity Date” means the Initial Maturity Date, as such date may be extended
pursuant to Section 2.19 to the corresponding day in each year thereafter;
provided that with respect to any Non-Extending Lender, the Maturity Date shall
not be so extended; and provided further that if such date is not a Business
Day, the “Maturity Date” shall be the Business Day immediately preceding such
date.

“Maturity Date Extension” has the meaning set forth in Section 2.19(a).

“Maximum Rate” has the meaning set forth in Section 9.13.



 

--------------------------------------------------------------------------------

 

21

 



“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Exchange Act.  For purposes of this
definition, “material information” means information concerning the Company, any
Subsidiary or other Affiliate of the Company, the PNG Acquired Company, any
Subsidiary or any Affiliate of any of the foregoing, or any of their securities,
that could reasonably be expected to be material for purposes of the United
States Federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lenders” has the meaning set forth in Section 2.19(b).

“NYFRB” means the Federal Reserve Bank of New York.

“Obligations” means (a) the due and punctual payment by the Company of the
principal of and premium, if any, and interest (including interest accruing, at
the rate specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) the due and punctual payment by the Company of each payment
required to be made by the Company under this Agreement in respect of any Letter
of Credit, when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon (including interest accruing, at the rate
specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(c) the due and punctual payment or performance by the Company of all other
monetary obligations under this Agreement or any other Loan Document, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations accruing, at the
rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a



 

--------------------------------------------------------------------------------

 

22

 



security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Payment in Full” means that (a) the Commitments shall have expired or been
terminated, (b) the principal of and interest on each Loan and all fees, LC
Disbursements and other amounts payable hereunder (other than contingent
obligations not then due) shall have been paid in full and all Letters of Credit
shall have expired or been terminated (or shall have ceased to be “Letters of
Credit” outstanding hereunder pursuant to Section 9.05).

“Payment or Bankruptcy Event of Default” means an Event of Default under
paragraph (a), (b), (h) or (i) of Section 7.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than 30 days or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), securing obligations that are not overdue by more than 90 days or are
being contested in good faith by appropriate proceedings;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code



 

--------------------------------------------------------------------------------

 

23

 



or Section 303(k) of ERISA or a violation of Section 436 of the Code), surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;  

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company and the Subsidiaries, taken as a whole;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with securities
intermediaries; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company in the ordinary course of business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

(l) deposits of cash with the owner or lessor of premises leased and operated by
the Company or any Subsidiary to secure the performance of its obligations under
the lease for such premises, in each case in the ordinary course of business;

(m) Liens on cash and cash equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Indebtedness, provided that
such defeasance or satisfaction and discharge is permitted hereunder;



 

--------------------------------------------------------------------------------

 

24

 



(n)  Liens that are contractual rights of set-off; and

(o)  Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Company in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“PNC” means PNC Bank, National Association.

“PNG Acquired Company” means LDC Funding LLC, a Delaware limited liability
company.

“PNG Acquisition” means the acquisition by the Company of the PNG Acquired
Company pursuant to the PNG Purchase Agreement, in accordance with which the
Company will acquire of all of the issued and outstanding limited liability
company membership interests of the PNG Acquired Company.

“PNG Acquisition Closing Date” means the date on which the PNG Acquisition is
consummated.

“PNG Acquisition Outside Date” means 11:59 p.m., New York City time, on October
22, 2019 (the “Initial Outside Date”); provided that if the Outside Date (as
defined in the PNG Purchase Agreement as in effect on the Signing Date) is
extended beyond the Initial Outside Date solely in accordance with the first
proviso to Section 9.1(b) of the PNG Purchase Agreement (as such proviso permits
the extension of the Outside Date under the PNG Purchase Agreement as in effect
on the Signing Date), the PNG Acquisition Outside Date shall, upon notice to the
Administrative Agent from the Company, be automatically extended (but not beyond
11:59 p.m., New York City time, on April 22, 2020) to be the Outside Date as so
extended.

“PNG Acquisition Transactions” means the PNG Acquisition, the financing
transactions relating thereto, including the Company Existing Credit Agreement
Refinancing, the Company Existing Private Placement Notes Refinancing, the PNG
Existing Revolving Facility Refinancing, PNG Existing Term Facility Refinancing
and the Securities Transactions and/or the Bridge Loans (if any) made pursuant
to the Bridge Facility Agreement, and the payment of fees and expenses in
connection with the foregoing.

“PNG Existing Revolving Credit Agreement” means the Second Amended and Restated
Credit Agreement dated as of June 8, 2017, among PNG Companies LLC, the several



 

--------------------------------------------------------------------------------

 

25

 



banks and other financial institutions or entities from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“PNG Existing Revolving Facility Refinancing” means the payment in full of all
principal, interest, fees and other amounts outstanding or due in respect of the
PNG Existing Revolving Credit Agreement, the termination of all commitments to
extend credit thereunder and the discharge and release of all guarantees and
security granted in connection therewith.

“PNG Existing Term Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of December 20, 2017, among LDC Holdings LLC, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“PNG Existing Term Facility Refinancing” means the payment in full of all
principal, interest, premium, if any, and other amounts outstanding or due in
respect of the PNG Existing Term Credit Agreement, the termination of all
commitments, if any, to extend credit thereunder and the discharge and release
of all guarantees and security, if any, granted in connection therewith.

“PNG Limited Conditionality Outside Date” means the date that is the first to
occur of (a) the termination of the PNG Purchase Agreement in accordance with
its terms prior to the consummation of the PNG Acquisition, (b) the consummation
of the PNG Acquisition without the substantially contemporaneous use of a
Tranche 2 Borrowing and (c) if the Tranche 2 Availability Date shall not
otherwise have occurred on or prior to such time, the PNG Acquisition Outside
Date.

“PNG Purchase Agreement” means the Purchase Agreement dated as of October 22,
2018, between the PNG Seller and the Company (including any schedules, exhibits,
annexes or other attachments thereto).

“PNG Purchase Agreement Representations” means such of the representations and
warranties made by the PNG Seller in the PNG Purchase Agreement as are material
to the interests of the Lenders (in their capacities as such), but only to the
extent that the Company (or any of its Affiliates) has the right (taking into
account any applicable cure periods) to terminate its obligations under the PNG
Purchase Agreement or the right to elect not to consummate the PNG Acquisition
as a result of a breach of such representations and warranties in the PNG
Purchase Agreement.

“PNG Seller” means LDC Parent LLC, a Delaware limited liability company.

“Prime Rate”  means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its principal office in
Pittsburgh, Pennsylvania, which rate may not necessarily be the lowest or most
favorable rate then being charged to commercial borrowers by PNC.  Each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender or
Issuing Bank, representatives of such Lender or Issuing Bank that are not Public
Side Lender Representatives.



 

--------------------------------------------------------------------------------

 

26

 



“Pro Forma Basis” and “Pro Forma Effect” mean, as to any Person, for any
Material Transaction that occurs subsequent to the commencement of a period for
which the effect of such Material Transaction is being calculated, such
calculation as will give pro forma effect to such Material Transaction as if
such Material Transaction had occurred on the first day of the four consecutive
fiscal quarter period ended on or before the occurrence of such Material
Transaction for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such financial
statements, ending with the last fiscal quarter included in the most recent
financial statements referred to in Section 3.04(a)), including that (a) in
making any determination of Consolidated Assets, Consolidated Net Income or
Consolidated Tangible Assets or any other financial ratio or test, effect shall
be given to any Material Transaction and (b) in making any determination on a
Pro Forma Basis or of Pro Forma Effect, interest expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in clause (a) above, bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods (taking into account any Hedging
Agreement applicable to such Indebtedness as reasonably determined by the
Company).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender or
Issuing Bank, representatives of such Lender or Issuing Bank that do not wish to
receive MNPI.

“Rating Agencies” means S&P, Moody’s and Fitch.

“Recipient” means the Administrative Agent, any Swingline Lender, any Issuing
Bank, any other Lender or any combination thereof (as the context requires).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Responsible Officer” means, with respect to any Person, a Financial Officer or
the chief executive officer, president, chief administrative officer, senior
vice president, general counsel or another executive officer of such Person.



 

--------------------------------------------------------------------------------

 

27

 



“Restricted Subsidiary” means (a) each Subsidiary listed as a Restricted
Subsidiary on Schedule 3.14 and (b) any other Subsidiary that has not been
designated as an Unrestricted Subsidiary (or if previously so designated, has
been redesignated as a Restricted Subsidiary) pursuant to Section 5.10.

“Resulting Borrowings” has the meaning set forth in Section 2.22(e).

“Revolver Facility Arrangers” means RBC Capital Markets1 and PNC Capital Markets
LLC, in their capacities as the joint lead arrangers and joint bookrunners for
the Facilities.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself or whose government is the subject or target of any Sanctions (at the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means the most recent annual, quarterly or periodic reports
publicly filed by the Company with the SEC prior to the Effective Date
(excluding any portion thereof under the headings “Risk Factors” and “Cautionary
Statements Regarding Forward-Looking Information” and any similar
forward-looking statements).

“Securities Act” means the United States Securities Act of 1933. 

“Securities Transactions” means the issuance and sale by the Company of
(a) senior unsecured notes in an estimated aggregate principal amount of
$967,000,000 and (b) equity securities (including securities convertible or
exchangeable into or exercisable for equity securities, other equity-linked
securities or hybrid debt-equity securities or similar securities) for estimated
gross proceeds of $2,500,000,000, in each case, in a registered public offering
or private placement in connection with the financing of the PNG Acquisition.

1 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.





 

--------------------------------------------------------------------------------

 

28

 



“Significant Subsidiary” means, at any time, any Subsidiary that, together with
such Subsidiary’s subsidiaries, determined on a consolidated basis in accordance
with GAAP, accounts for more than 10% of (a) the Consolidated Assets as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of such financial statements, ending with the last quarter
included in the most recent financial statements referred to in Section
3.04(a)), (b) the Consolidated Net Income for the most recent four fiscal
quarters ending with the most recent fiscal quarter referenced in clause (a)
above or (c) the gross revenues of the Company and the Subsidiaries determined
on a consolidated basis in accordance with GAAP for the most recent four fiscal
quarters ending with the most recent fiscal quarter referenced in clause (a)
above.

“Signing Date” means October 22, 2018.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a)(i),  3.01(a)(ii),  3.02 (for this purpose, disregarding
clause (b) of the definition of the term “Transactions”), 3.03(c) (as to clause
(a) of the definition of the term “Transactions”), 3.07(c) (as to the second
sentence thereof), 3.08 and 3.13.  

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swingline Borrowing Request” means a request by the Company for a Swingline
Loan in accordance with Section 2.04, which shall be, in the case of any such
written request, substantially in the form of Exhibit E or any other form
approved by the applicable Swingline Lender and the Administrative Agent.



 

--------------------------------------------------------------------------------

 

29

 



“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans hereunder.  The
initial amount of the Swingline Commitment (a) for PNC is $50,000,000, and (b)
for any Swingline Lender that becomes such pursuant to Section 2.04(e), shall be
as set forth in the written agreement referred to in such Section pursuant to
which such Swingline Lender has been designated as such, and if any Swingline
Lender shall have agreed with the Company to modify the amount of its Swingline
Commitment, the amount of such Swingline Lender’s Swingline Commitment shall,
effective upon the date the Administrative Agent shall have received written
notice of such modification, be the modified amount agreed to in writing by such
Swingline Lender as its Swingline Commitment hereunder; provided that the total
Swingline Commitments shall not exceed the Swingline Sublimit.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Tranche
1 Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time, adjusted to give effect to any reallocation under
Section 2.20(c) of the Swingline Exposures of Defaulting Lenders in effect at
such time.

“Swingline Lender” means (a) PNC and (b) any other Lender or Affiliate of a
Lender that shall have become a Swingline Lender hereunder as provided in
Section 2.04(e) (in each case, other than any Person that shall have ceased to
be a Swingline Lender as provided in Section 2.04(f)), in each case, in its
capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $50,000,000.

“Syndication Agent” means the Person identified as such on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Ticking Fee” has the meaning set forth in Section 2.11(b).

“Ticking Fee Commencement Date” has the meaning set forth in Section 2.11(b).

“Ticking Fee Termination Date” has the meaning set forth in Section 2.11(b).

“Total Tranche 1 Commitments” means the sum of the Tranche 1 Commitments of all
Lenders.  The Total Tranche 1 Commitments on the Effective Date are
$550,000,000.

“Total Tranche 1 Credit Exposure” means, at any time, the sum of the aggregate
outstanding principal amount of all Tranche 1 Loans and the aggregate LC
Exposure and Swingline Exposure at such time.



 

--------------------------------------------------------------------------------

 

30

 



“Tranche 1 Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche 1 Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased as a result of the Conversion of the Tranche 2
Commitment of such Lender pursuant to Section 2.21, (c) increased from time to
time pursuant to Section 2.22 or (d) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Tranche 1 Commitment is set forth on Schedule
2.01 or in the Assignment and Assumption or the Incremental Facility Agreement
pursuant to which such Lender shall have assumed or provided its Tranche 1
Commitment or is equal to its Converted Tranche 1 Commitment, as applicable. The
aggregate amount of the Lenders’ Tranche 1 Commitments on the Effective Date is
$550,000,000.

“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment or Credit
Exposure.

“Tranche 1 Loan” means a Loan (a) made pursuant to clause (a) of Section 2.01 or
(b) resulting from the Conversion of a Tranche 2 Loan into a Tranche 1 Loan
pursuant to Section 2.21.

“Tranche 2 Availability Date” means the earlier of (a) the date on which the
conditions specified in Section 4.03 are satisfied (or waived in accordance with
Section 9.02) and (b) the PNG Limited Conditionality Outside Date.

“Tranche 2 Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Tranche 2 Loan on the PNG Acquisition Closing Date,
expressed as an amount representing the maximum principal amount of the Tranche
2 Loan to be made by such Lender, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Tranche 2 Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Tranche 2 Commitment, as applicable.  The aggregate amount of
the Lenders’ Tranche 2 Commitments on the Effective Date is $150,000,000.

“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or a Tranche 2
Loan.

“Tranche 2 Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Transactions” means (a) the execution, delivery and performance by the Company
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit and (b) on the PNG Acquisition Closing
Date, the PNG Acquisition Transactions.

“True-Up Borrowing” has the meaning set forth in Section 2.21(b).



 

--------------------------------------------------------------------------------

 

31

 



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary which is so designated by the
Company pursuant to Section 5.10.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, outstanding shares of capital
stock or other Equity Interests of any class of such Person entitled to vote in
the election of directors, or otherwise to participate in the direction of the
management and policies, of such Person, excluding shares or other Equity
Interests entitled so to vote or participate only upon the happening of some
contingency.

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Tranche 1 Loan” or “Tranche 1 Borrowing”) or by Type (e.g., a “LIBOR
Loan” or “LIBOR Borrowing”) or by Class and Type (e.g., a “Tranche 1 LIBOR Loan”
or “Tranche 1 LIBOR Borrowing”).

SECTION 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect



 

--------------------------------------------------------------------------------

 

32

 



and to refer to any and all real and personal, tangible and intangible assets
and properties, and all references to “knowledge” or “awareness” of the Company
or any Subsidiary means the actual knowledge of a Responsible Officer of the
Company.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified, and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. 

SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations.    

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Company, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Company, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed (other than for purposes of Sections 3.04,  5.01(a) and 5.01(b)), and
all computations of amounts and ratios referred to herein shall be made, (A)
without giving effect to (x) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness at “fair value”, as defined therein, or (y) any other
accounting principle that results in any Indebtedness being reflected on a
balance sheet at an amount less than the stated principal amount thereof, (B)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be



 

--------------------------------------------------------------------------------

 

33

 



valued at the full stated principal amount thereof, and (C) without giving
effect to any change in accounting for leases resulting from the implementation
of Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2016.

(b)    The parties hereto acknowledge and agree that calculations of
Consolidated Assets, Consolidated Net Income or Consolidated Tangible Assets or
any other financial ratio or test shall be calculated on a Pro Forma Basis;
provided that notwithstanding the foregoing, for purposes of determining
compliance with the Financial Covenant, no Material Transaction that occurs
subsequent to the last day of the applicable fiscal quarter for which compliance
with the Financial Covenant is being determined shall be included on a Pro Forma
Basis or be given Pro Forma Effect in making such determination.  In making any
determination on a Pro Forma Basis or of Pro Forma Effect, calculations shall be
made in good faith by a Financial Officer of the Company.   

SECTION 1.05    Effectuation of the Transactions.  All references herein to the
Company and the Subsidiaries on the PNG Acquisition Closing Date shall be deemed
to be references to such Persons, and all the representations and warranties of
the Company contained in this Agreement or any other Loan Document shall be
deemed, on the PNG Acquisition Closing Date to be made, in each case, after
giving effect to the PNG Acquisition and the other Transactions to occur on the
PNG Acquisition Closing Date, unless the context otherwise expressly requires.

SECTION 1.06    Negative Covenant Compliance.  For purposes of determining
whether the Company complies with any exception to Article VI (other than the
Financial Covenant), it is understood that (a) compliance shall be measured at
the time when the relevant event is undertaken, and, for the avoidance of doubt,
any financial ratios and metrics therein are intended to be “incurrence” tests
and not “maintenance” tests and (b) correspondingly, no change in any financial
ratio or metric occurring after the date such compliance is measured shall
result in any previously permitted transaction ceasing to be permitted
hereunder.  For the avoidance of doubt, with respect to determining whether the
Company and the Subsidiaries comply with any covenant in Article VI (other than
the Financial Covenant), to the extent that any obligation, transaction or
action could be attributable to more than one exception to any such covenant,
the Company may categorize or re-categorize all or any portion of such
obligation, transaction or action to any one or more exceptions to such covenant
that permit such obligation, transaction or action.

SECTION 1.07    Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in the definition of the term
“Interest Period”) or performance shall extend to the immediately succeeding
Business Day (it being understood that the foregoing shall cause any grace
period associated with any such payment obligation or performance of any
covenant, duty or obligation to extend to the immediately succeeding Business
Day as well) and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.



 

--------------------------------------------------------------------------------

 

34

 



SECTION 1.08    Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number.

SECTION 1.09    Certifications. All certifications to be made hereunder by a
Responsible Officer shall be made by such Person in his or her capacity solely
as an officer or a representative of the Company, on the Company’s behalf and
not in such Person’s individual capacity.

Article II

The Credits

SECTION 2.01    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make Tranche 1 Loans to the Company from time
to time during the Availability Period in an aggregate principal amount that
will not result (after giving effect to any application of proceeds of such
Tranche 1 Loans pursuant to Section 2.10) in (i) any Lender’s Credit Exposure
exceeding such Lender’s Tranche 1 Commitment or (ii) the Total Tranche 1 Credit
Exposure exceeding the Total Tranche 1 Commitments and (b) to make Tranche 2
Loans to the Company on the PNG Acquisition Closing Date in an aggregate
principal amount that will not result in (i) the aggregate outstanding principal
amount of any Lender’s Tranche 2 Loans exceeding such Lender’s Tranche 2
Commitment or (ii) the sum of the aggregate outstanding principal amount of all
Tranche 2 Loans and the aggregate LC Exposure in respect of Existing Letters of
Credit designated as such in accordance with clause (b) of the definition of
such term exceeding the sum of the Tranche 2 Commitments of all Lenders.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Company may borrow, prepay and reborrow Tranche 1 Loans.

SECTION 2.02    Loans and Borrowings.

(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  Each Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.04.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.13, each Borrowing (other than a Swingline Loan)
shall be comprised entirely of ABR Loans or LIBOR Loans as the Company may
request in accordance herewith, and shall be denominated in dollars.  Each
Swingline Loan shall be denominated in dollars.  Each Lender at its option may
make any LIBOR Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Company to repay such Loan in accordance with
the terms of this Agreement.



 

--------------------------------------------------------------------------------

 

35

 



(c)    At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000; provided that a LIBOR Borrowing that
results from a continuation of an outstanding LIBOR Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing.  At the time that
each ABR Borrowing (other than a Swingline Loan) is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $50,000 and not less
than $250,000; provided that an ABR Borrowing (i) of any Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or (ii) of Tranche 1 Loans may be in an aggregate
amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f).  Each Swingline Loan shall be in an aggregate
amount that is an integral multiple of $50,000 and not less than $100,000;
provided that a Swingline Loan may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
(or such greater number as may be agreed by the Administrative Agent) LIBOR
Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert to or continue, any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03    Requests for Borrowings.  To request a Borrowing (other than a
Swingline Loan), the Company shall notify the Administrative Agent of such
request by telephone or in writing (a) in the case of a LIBOR Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing.  Each such
telephonic and written Borrowing Request shall be irrevocable (except that the
Borrowing Request for a Tranche 2 Borrowing may be conditioned on the
consummation of the PNG Acquisition and may be revoked, prior to 1:00 p.m. New
York City time, on the date of the proposed Borrowing, if such condition is not
satisfied) and shall be made (or, if telephonic, confirmed promptly) by hand
delivery or fax to the Administrative Agent of an executed written Borrowing
Request.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)    whether the requested Borrowing is to be a Tranche 1 Borrowing or a
Tranche 2 Borrowing;

(ii)    the aggregate amount of such Borrowing;

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    in the case of a Tranche 1 Borrowing, whether such Borrowing is to be an
ABR Borrowing or a LIBOR Borrowing;

(v)    in the case of a Tranche 1 Borrowing that is to be a LIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and



 

--------------------------------------------------------------------------------

 

36

 



(vi)    the location and number of the account of the Company to which funds are
to be disbursed or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then, subject to
Section 2.21 in the case of a Tranche 2 Borrowing, the requested Borrowing shall
be an ABR Borrowing.  If no Interest Period is specified with respect to any
requested LIBOR Borrowing, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04    Swingline Loans. 

(a)    Subject to the terms and conditions set forth herein, each Swingline
Lender may, in its sole discretion, make Swingline Loans to the Company from
time to time during the Availability Period, provided that, after giving effect
thereto, (i) the aggregate principal amount of the Swingline Loans of any
Swingline Lender will not exceed its Swingline Commitment, (ii) the Swingline
Exposure will not exceed the Swingline Sublimit, (iii) no Lender’s Credit
Exposure will exceed its Tranche 1 Commitment, (iv) the Total Tranche 1 Credit
Exposure will not exceed the Total Tranche 1 Commitments and (v) in the event
the Maturity Date shall have been extended as provided in Section 2.19, the sum
of the Swingline Exposure attributable to Swingline Loans maturing after any
Existing Maturity Date and the LC Exposure attributable to Letters of Credit
expiring after such Existing Maturity Date will not exceed the sum of the
Tranche 1 Commitments that shall have been extended to a date after the latest
maturity date of such Swingline Loans and the latest expiration date of such
Letters of Credit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.  For the avoidance of doubt, any reference in this Agreement to
a Swingline Lender’s “Swingline Commitment”, the obligation of any Swingline
Lender to make a Swingline Loan being subject to the satisfaction of certain
conditions or to a Swingline Lender not being required to fund any Swingline
Loan absent the occurrence of certain events (or words of similar import) shall
not be deemed to create any obligation of any Swingline Lender to make or fund
any Swingline Loan other than in its sole discretion.

(b)    To request a Swingline Loan from any Swingline Lender, the Company shall
notify the Administrative Agent and such Swingline Lender of such request by
telephone or in writing not later than 1:00 p.m., New York City time, on the day
of the proposed Swingline Loan.  Each such telephonic and written Swingline
Borrowing Request shall be irrevocable and shall be made (or, if telephonic,
confirmed promptly) by hand delivery or fax to the Administrative Agent and the
applicable Swingline Lender of an executed written Swingline Borrowing
Request.  Each such telephonic and written Swingline Borrowing Request shall
specify the Swingline Lender that is requested to provide the requested
Swingline Loan, the requested date (which shall be a Business Day) and the
amount of the requested Swingline Loan to be made by such Swingline Lender and
the location and number of the account of the Company to which funds are to be
disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such



 

--------------------------------------------------------------------------------

 

37

 



LC Disbursement.  Promptly following the receipt of a Swingline Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
the applicable Swingline Lender of the details thereof.  If a Swingline Lender
shall have determined, in its sole discretion, to make the Swingline Loan so
requested of it, then such Swingline Lender shall make such Swingline Loan
available to the Company by means of a wire transfer to the account specified in
such Swingline Borrowing Request or to the applicable Issuing Bank, as the case
may be, by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c)    Any Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., New York City time, on any Business Day require
the Tranche 1 Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by such Swingline Lender.  Such
notice shall specify the aggregate amount of the Swingline Loans made by such
Swingline Lender in which the Tranche 1 Lenders will be required to
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Tranche 1 Lender, specifying in such notice
such Tranche 1 Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Tranche 1 Lender hereby absolutely and unconditionally agrees to
pay, promptly upon receipt of notice as provided above, to the Administrative
Agent, for the account of the applicable Swingline Lender, such Tranche 1
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Tranche 1
Lender acknowledges and agrees that, in making any Swingline Loan, each
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the Company deemed made
pursuant to Section 4.02; unless, at least two Business Days prior to the time
such Swingline Loan is made, the Required Lenders shall have notified the
applicable Swingline Lender (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Swingline Loan were then made (it being
understood and agreed that, in the event any Swingline Lender shall have
received any such notice, no Swingline Lender shall have any obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).  Each Tranche 1 Lender further acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Tranche 1 Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Tranche 1 Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Tranche 1 Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Tranche 1 Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Swingline Lender the amounts so received
by it from the Tranche 1 Lenders.  The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the applicable Swingline
Lender.  Any amounts received by any Swingline Lender from the Company (or other
Persons on behalf of the Company) in respect of a Swingline Loan after receipt
by such Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Tranche 1 Lenders that shall



 

--------------------------------------------------------------------------------

 

38

 



have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Company of its obligations to repay such Swingline Loan.

(d)    In addition to making Swingline Loans pursuant to the foregoing
provisions of this Section 2.04, without the requirement for a specific request
from the Company pursuant to Section 2.04(b), a Swingline Lender may make
Swingline Loans to the Company in accordance with the provisions of any
agreements between the Company and such Swingline Lender relating to the
Company’s deposit, sweep and other accounts at such Swingline Lender and related
arrangements and agreements regarding the management and investment of the
Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the applicable Cash
Management Agreements.  Swingline Loans made pursuant to this Section 2.04(d) in
accordance with the provisions of the applicable Cash Management Agreements
shall (i) be subject to the limitations as to maximum amount set forth in
Section 2.04(a), (ii) not be subject to the limitations as to minimum amount and
integral multiples set forth in Section 2.02(c), (iii) be payable by the
Company, both as to principal and interest, at the times set forth in the
applicable Cash Management Agreements (but in no event later than the Maturity
Date), (iv) not be made at any time if the Required Lenders shall have notified
the applicable Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event any Swingline
Lender shall have received any such notice, no Swingline Lender shall have any
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist), (v) if not repaid by the Company in
accordance with the provisions of the applicable Cash Management Agreements, be
subject to each Tranche 1 Lender’s obligation to purchase participating
interests therein pursuant to Section 2.04(c), and (vi) except as provided in
the foregoing clauses (i) through (v), be subject to all of the terms and
conditions of this Section 2.04.  Each Swingline Lender shall report in writing
to the Administrative Agent on the Business Day following the date any Swingline
Loan is made pursuant to this Section 2.04(d), the date and principal amount of
such Swingline Loan, the interest rate applicable thereto and such other
information as the Administrative Agent shall reasonably request as to such
Swingline Loan.

(e)    From time to time, the Company may by notice to the Administrative Agent
and the Lenders designate as additional or replacement Swingline Lenders one or
more Lenders or Affiliates of a Lender or Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender or such Affiliate of any
appointment as a Swingline Lender hereunder shall be evidenced by a written
agreement among the Company, the Administrative Agent, such accepting Lender or
Affiliate and, in the case of the replacement of any Swingline Lender (except in
the case of a resignation by the replaced Swingline Lender pursuant to
Section 2.04(f)), the replaced Swingline Lender, which agreement shall set forth
the Swingline Commitment of such Lender or Affiliate, and, from and after the
effective date of such agreement, (i) such Lender or



 

--------------------------------------------------------------------------------

 

39

 



Affiliate shall have all the rights and obligations of a Swingline Lender under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to
include such Lender or Affiliate in its capacity as a Swingline Lender.  At the
time any replacement of a Swingline Lender shall become effective, the Company
shall prepay any outstanding Swingline Loans of the replaced Swingline Lender
and pay all unpaid interest accrued for the account of the replaced Swingline
Lender pursuant to Section 2.12(c).  After the replacement of any Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not make additional Swingline Loans.

(f)    Subject to the appointment and acceptance of a successor Swingline Lender
in accordance with Section 2.04(e), any Swingline Lender may resign as Swingline
Lender at any time upon 30 days’ prior written notice to the Administrative
Agent, the Company and the Lenders, in which case, such Swingline Lender shall
be replaced in accordance with Section 2.04(e).

SECTION 2.05    Letters of Credit.

(a)    General.  Subject to the terms and conditions set forth herein, the
Company may request any Issuing Bank to issue Letters of Credit (or to amend,
renew or extend outstanding Letters of Credit) denominated in dollars, for its
own account or, so long as the Company is a joint and several co-applicant with
respect thereto, for the account of any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period (but in any event not
after the latest expiration date specified in Section 2.05(c)).  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, any
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of any
Subsidiary as provided in the first sentence of this paragraph or any Existing
Letter of Credit issued for the account of any Subsidiary, the Company will be
fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of fees due under Section 2.11(c) to the same
extent as if it were the sole account party in respect of such Letter of Credit
(the Company hereby irrevocably waiving, to the extent permitted by applicable
law, any defenses that might otherwise be available to it as a guarantor of the
obligations of any Subsidiary that shall be an account party in respect of any
such Letter of Credit).  This Section 2.05 shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit if any order,
judgment or decree of any Governmental Authority shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular.  The issuance of Letters of Credit by any Issuing Bank shall be
subject to the customary procedures of such Issuing Bank.  No Issuing Bank shall
be required to issue (but if requested as set forth above, may issue) trade or
commercial Letters of Credit.



 

--------------------------------------------------------------------------------

 

40

 



(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal or extension permitted pursuant to Section 2.05(c))), the Company shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent at least five Business Days (or such shorter period
as may be agreed by such Issuing Bank) in advance of the requested date of
issuance, amendment, renewal or extension a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with such
request.  A Letter of Credit shall be issued, amended to increase the amount
thereof, renewed or extended only if (and upon each issuance, amendment, renewal
or extension of any Letter of Credit the Company shall be deemed to represent
and warrant that), after giving effect thereto, (i) the LC Exposure attributable
to Letters of Credit issued by any Issuing Bank will not exceed the LC
Commitment of such Issuing Bank, (ii) the LC Exposure will not exceed the LC
Sublimit, (iii) no Lender’s Credit Exposure will exceed its Tranche 1
Commitment, (iv) the Total Tranche 1 Credit Exposure will not exceed the Total
Tranche 1 Commitments and (v) in the event the Maturity Date shall have been
extended as provided in Section 2.19, the sum of the LC Exposure attributable to
Letters of Credit expiring after any Existing Maturity Date and the Swingline
Exposure attributable to Swingline Loans maturing after such Existing Maturity
Date will not exceed the sum of the Tranche 1 Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Swingline Loans.

(c)    Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension),
provided that a Letter of Credit may, upon the request of the Company, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (subject to clause (ii)
below) unless the applicable Issuing Bank notifies the Company and the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed, and (ii) (A) the date that
is five Business Days prior to the Maturity Date or (B) such later date as the
Issuing Bank that issues such Letter of Credit may agree to the extent that on
the date of the issuance, renewal, amendment or extension of such Letter of
Credit, as applicable, such Letter of Credit is cash collateralized in a manner
(and in an amount not less than 103% of the face amount of such Letter of
Credit) acceptable to such Issuing Bank in its sole discretion; provided that in
the event that an Issuing Bank consents to an expiration date for any Letter of
Credit that is after the date referred to in clause (ii)(A) above, the Lenders
shall cease to have risk participations therein on the date that is five
Business Days prior to the Maturity Date (except to the extent of any LC
Disbursement made on or prior to such date or, solely in the event any rule of
law or uniform practices to which such Letter of Credit is subject (including
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of



 

--------------------------------------------------------------------------------

 

41

 



Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof, after such date).

(d)    Participations.  Subject to the last proviso in Section 2.05(c), by the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the applicable
Issuing Bank or the Tranche 1 Lenders, the Issuing Bank that is the issuer
thereof hereby grants to each Tranche 1 Lender, and each Tranche 1 Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Tranche 1 Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in
Section 2.05(f), or of any reimbursement payment required to be refunded to the
Company for any reason.  Each Tranche 1 Lender acknowledges and agrees that,
subject to the last proviso in Section 2.05(c), (i) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of any Default, any reduction or
termination of the Tranche 1 Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Tranche 1 Commitments,
and (ii) each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each Lender further acknowledges and
agrees that, in issuing any Letter of Credit (or amending any Letter of Credit
to increase the amount thereof), the applicable Issuing Bank shall be entitled
to rely, and shall not incur any liability for relying, upon the representation
and warranty of the Company deemed made pursuant to Section 4.02, unless, at
least two Business Days prior to the time such Letter of Credit is issued or
amended to increase the amount thereof, the Required Lenders shall have notified
the applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued or so
amended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue or so amend any Letter of Credit until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).

(e)    Disbursements.  Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by hand delivery or
fax) of such demand for payment and whether such Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Company of its obligation to
reimburse such LC Disbursement.



 

--------------------------------------------------------------------------------

 

42

 



(f)    Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Company receives notice of such LC
Disbursement; provided that, if such LC Disbursement is not less than $250,000
(or, in the case of an LC Disbursement to be financed with a Swingline Loan, not
less than $100,000), the Company may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with a Tranche 1 ABR Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting Tranche 1 ABR
Borrowing or Swingline Loan.  If the Company fails to make any such
reimbursement payment when due, the Administrative Agent shall notify each
Tranche 1 Lender of the applicable LC Disbursement, the amount of the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof, and each Tranche 1 Lender shall pay to the Administrative
Agent on the date such notice is received its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Tranche 1 Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Tranche 1
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Tranche 1 Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Tranche 1 Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Tranche 1 Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of a Tranche 1 ABR Loan or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement.

(g)    Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in Section 2.05(f) is absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement or
any other Loan Document, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Tranche 1
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Company’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing



 

--------------------------------------------------------------------------------

 

43

 



Banks or any of their Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that unless a court of competent
jurisdiction shall have determined in a final and nonappealable judgment that in
making any such determination the applicable Issuing Bank acted with gross
negligence or willful misconduct, such Issuing Bank shall be deemed to have
exercised care in such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h)    Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to Tranche 1 ABR Loans and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to Section 2.05(f), then Section 2.12(d) shall apply.  Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Tranche 1 Lender pursuant to Section 2.05(f) to
reimburse such Issuing Bank shall be paid to the Administrative Agent for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Company
reimburses the applicable LC Disbursement in full.

(i)    Designation of Additional Issuing Banks.  The Company may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned), designate
as additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by a written agreement, which shall be
in form and substance reasonably satisfactory to the Administrative Agent,
executed by the Company, the Administrative Agent and such designated Lender and
shall set forth the initial LC Commitment of such designated Issuing Bank and,
from and after the effective date of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank under this



 

--------------------------------------------------------------------------------

 

44

 



Agreement and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to include such Lender in its capacity as an
issuer of Letters of Credit hereunder.

(j)    Termination of an Issuing Bank.  The Company may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(c).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

(k)    Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.05, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on any Business Day on
which the Company fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(l)    LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

(m)    Existing Letters of Credit.  Each Existing Letter of Credit shall be
deemed (in the case of any Existing Letter of Credit referred to in clause (b)
of the definition of such term, on the PNG Acquisition Closing Date), for all
purposes of this Agreement (including Sections 2.05(d) and 2.05(f)), to be a
Letter of Credit issued hereunder and the Company shall be deemed to be the
applicant and account party for each Existing Letter of Credit. It is understood
and agreed that, unless such Person shall have become an Issuing Bank hereunder
pursuant to



 

--------------------------------------------------------------------------------

 

45

 



Section 2.05(i), no Existing Letter of Credit Issuing Bank shall, or shall have
any obligation to, issue any Letter of Credit.

(n)    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in dollars equal to the LC Exposure as
of such date, plus any accrued and unpaid interest and fees thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in Section 7.01(h) or 7.01(i).  The
Company shall also deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.10 or 2.20.  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of (A) Lenders with LC
Exposures representing greater than 50% of the total LC Exposure and (B) in the
case of any such application at a time when any Tranche 1 Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all Tranche 1 Lenders that are
Defaulting Lenders), the consent of each Issuing Bank), be applied to satisfy
other obligations of the Company under this Agreement.  If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.  If the Company is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
to the extent that the applicable excess referred to in such Section shall have
been eliminated and no Event of Default shall have occurred and be
continuing.  If the Company provides an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to the Company, upon request of the Company, to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Tranche 1 Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Default shall have occurred and be continuing.





 

--------------------------------------------------------------------------------

 

46

 



SECTION 2.06    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time (or, in the case of Tranche 2 Loans to be made on the
PNG Acquisition Closing Date, such earlier time on such date as may be specified
by the Administrative Agent to the Tranche 2 Lenders, provided that such time
shall be not less than two hours after the time the Tranche 2 Lenders shall have
been advised by the Administrative Agent of its receipt of a Borrowing Request
with respect to Tranche 2 Loans), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that (i) to the extent any Tranche 1 Lender would not have been
required to make a Tranche 1 Loan but for the parenthetical clause set forth in
clause (a) of Section 2.01, the obligation of such Tranche 1 Lender to actually
wire transfer immediately available funds with respect to such Tranche 1 Loan
shall be net of any portion of the prepayment of Tranche 1 Loans referred to in
such parenthetical clause that would be applied to the Tranche 1 Loans of such
Tranche 1 Lender, (ii) the obligation of any Tranche 1 Lender to actually wire
transfer immediately available funds with respect to its portion of the True-Up
Borrowing shall be subject to the penultimate sentence of Section 2.21(b) and
(iii) Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Company by promptly
remitting the amounts so received, in like funds, to the account designated by
the Company in the applicable Borrowing Request; provided that Tranche 1 ABR
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank specified in the applicable Borrowing Request.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance on such
assumption, make available to the Company a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Company severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Company to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by the
Company, the interest rate applicable to Tranche 1 ABR Loans.  If the Company
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Company shall be without prejudice to any claim the Company may have against a
Lender that shall have failed to make such payment to the Administrative Agent.





 

--------------------------------------------------------------------------------

 

47

 



SECTION 2.07    Interest Elections.

(a)    Each Borrowing initially shall be of the Type and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03.  Thereafter, the
Company may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.07.  The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section 2.07
shall not apply to Swingline Loans, which may not be converted or continued.

(b)    To make an election pursuant to this Section 2.07, the Company shall
notify the Administrative Agent of such election by telephone or in writing by
the time that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic and
written Interest Election Request shall be irrevocable and shall be made (or, if
telephonic, confirmed promptly) by hand delivery or fax to the Administrative
Agent of an executed written Interest Election Request.  Each such telephonic
and written Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.

(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d)    If the Company fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then,



 

--------------------------------------------------------------------------------

 

48

 



unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default under Section 7.01(h) or
7.01(i) has occurred and is continuing with respect to the Company, or if any
other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08    Termination and Reduction of Commitments.  (a)  Unless
previously terminated, Commitments shall terminate on the Maturity Date
applicable thereto.

(b)    The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of a Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Tranche 1 Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, (A) the Credit Exposure
of any Lender would exceed its Tranche 1 Commitment or (B) the Total Tranche 1
Credit Exposure would exceed the Total Tranche 1 Commitments.

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction (or
such shorter period as the Administrative Agent may agree to in writing),
specifying the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof.  Each notice delivered by the Company pursuant to
this Section 2.08(c) shall be irrevocable; provided that a notice of termination
or reduction of the Commitments of any Class under Section 2.08(b) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not, or is not expected to be, satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.09    Repayment of Loans; Evidence of Debt.  (a)  The Company hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan of such Lender on
the Maturity Date applicable to such Loan and (ii) to each Swingline Lender the
then unpaid principal amount of each Swingline Loan of such Swingline Lender on
the Maturity Date or, if any Cash Management Agreement is in effect, on such
other date (but in no event later than the Maturity Date) as provided in Section
2.04(d).

(b)    The records maintained by the Administrative Agent and the Lenders shall
(in the case of the Lenders, to the extent they are not inconsistent with the
records maintained by the Administrative Agent pursuant to Section 9.04(b)(iv))
be, in the absence of manifest error, prima facie evidence of the existence and
amounts of the obligations of the Company in respect of



 

--------------------------------------------------------------------------------

 

49

 



the Loans, LC Disbursements, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Company to pay any amounts due hereunder in accordance with the terms of
this Agreement.

(c)    Any Lender may request that Loans of any Class made by such Lender be
evidenced by a promissory note.  In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

SECTION 2.10    Prepayment of Loans.  (a)  The Company shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to the requirements of this Section 2.10.

(b)    If at any time the Total Tranche 1 Credit Exposure exceeds the Total
Tranche 1 Commitments, then, the Company shall, without notice or demand,
immediately (i) prepay the Tranche 1 Borrowings or Swingline Loans in an
aggregate principal amount equal to such excess and (ii) if any excess remains
(or would remain) after prepaying all of the Tranche 1 Borrowings and Swingline
Loans as a result of an LC Exposure, cash collateralize such excess as provided
in Section 2.05(n).

(c)    The Company shall notify the Administrative Agent (and, in the case of a
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by hand delivery or fax) or in writing of any prepayment hereunder
(i) in the case of prepayment of a LIBOR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment (or such
shorter period as may be agreed to by the Administrative Agent in writing), (ii)
in the case of prepayment of an ABR Borrowing (other than a Swingline Loan), not
later than 11:00 a.m., New York City time, on the date of prepayment (or such
later time as may be agreed to by the Administrative Agent in writing) and (iii)
in the case of prepayment of a Swingline Loan, not later than 12:00 p.m., New
York City time, on the date of prepayment (or such later time as may be agreed
to by the applicable Swingline Lender and the Administrative Agent in
writing).  Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid, the principal amount
of each such Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination or reduction of any Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked by the Company (by notice to the
Administrative Agent) if such notice of termination or reduction is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the applicable Class of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02 (or, if less, the outstanding principal amount of the
Loans).  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.



 

--------------------------------------------------------------------------------

 

50

 



SECTION 2.11    Fees.  (a)  The Company agrees to pay to the Administrative
Agent for the account of each Tranche 1 Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the Applicable Rate on the daily maximum aggregate
undrawn amount of the Tranche 1 Commitment (including, from and after the
Conversion, any Converted Tranche 1 Commitment) of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Tranche 1 Commitment terminates.  Commitment Fees accrued through and including
the last day of March, June, September and December of each year shall be
payable in arrears on the first Business Day after such last day, commencing on
the first such date to occur after the Effective Date, and accrued Commitment
Fees shall also be payable in arrears on the date on which Tranche 1 Commitments
terminate.  All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing Commitment
Fees, (i) the Tranche 1 Commitment of a Lender (other than any Swingline Lender)
shall be deemed to be used to the extent of the outstanding Tranche 1 Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose) and (ii) the Tranche 1 Commitment of any Swingline
Lender shall be deemed to be used to the extent of the outstanding Tranche 1
Loans and LC Exposure of such Swingline Lender and the outstanding Swingline
Loans of such Swingline Lender (except any portion of such Swingline Loans that
are subject to participations purchased by the Lenders pursuant to Section
2.04(c)).

(b)    The Company agrees to pay to the Administrative Agent for the account of
each Tranche 2 Lender a ticking fee (the “Ticking Fee”), which shall accrue at
the Applicable Rate on the daily maximum aggregate amount of the Tranche 2
Commitment of such Lender during the period from and including the date that is
90 days after the Effective Date (such date, the “Ticking Fee Commencement
Date”) to but excluding the date that is the earlier of (i) the Conversion Date
and (ii) the date on which the Tranche 2 Commitments terminate in full (such
earlier date, the “Ticking Fee Termination Date”).  Ticking Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the first Business Day after such last day,
commencing on the first such date to occur after the Ticking Fee Commencement
Date, and accrued Ticking Fees shall also be payable in arrears on the Ticking
Fee Termination Date.  All Ticking Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Tranche 1 Lender a participation fee with respect to its participations
in Letters of Credit (an “LC Participation Fee”), which shall accrue at the
Applicable Rate used to determine the interest rate applicable to Tranche 1
LIBOR Loans on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Tranche 1 Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Tranche 1 Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the



 

--------------------------------------------------------------------------------

 

51

 



issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  LC Participation Fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the first Business Day after such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Tranche 1
Commitments terminate and any such fees accruing after the date on which the
Tranche 1 Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All LC Participation Fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of the Commitment Fee, the
Ticking Fee and the LC Participation Fee, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

SECTION 2.12    Interest.  (a)  The Loans comprising each ABR Borrowing (other
than any Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)    The Loans comprising each LIBOR Borrowing (other than any Swingline Loan)
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c)    Each Swingline Loan shall bear interest, for any day, (i) at the rate per
annum that is mutually agreed to by the Company and the applicable Swingline
Lender at the time such Swingline Loan is made or (ii) if there are Cash
Management Agreements in place with the applicable Swingline Lender, at the
Adjusted LIBO Rate (for such Interest Period as shall be provided for in such
Cash Management Agreements or as otherwise agreed by the Company and such
Swingline Lender in writing) plus the applicable rate (determined in accordance
with such Cash Management Agreements); provided that if any Swingline Lender
shall have provided any notice pursuant to Section 2.04(c), then from and after
the date of such notice (and until the Lenders shall hold no participations in
the applicable Swingline Loans) each Swingline Loan subject to such notice shall
bear interest at the Alternate Base Rate plus the Applicable Rate applicable to
Tranche 1 ABR Loans as provided in Section 2.12(a).

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to Tranche 1 ABR Loans as provided in
Section 2.12(a).



 

--------------------------------------------------------------------------------

 

52

 



(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans of any Class, upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to Section 2.12(d) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Tranche 1 ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion or continuation of
a LIBOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
or continuation, (iv) in the event of the Conversion of the Tranche 2 Loans,
interest for the Conversion Date shall accrue only on the Converted Tranche 1
Loans and shall not accrue on the Tranche 2 Loans and (v) if any Cash Management
Agreement is in effect, accrued interest on each applicable Swingline Loan shall
be payable as provided in Section 2.04(d).

(f)    All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) unless any Swingline Lender shall have provided any notice pursuant to
Section 2.04(c), interest on Swingline Loans shall be computed in accordance
with the foregoing or as otherwise provided in the applicable Cash Management
Agreement, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.13    Alternate Rate of Interest. 

(a)    If prior to the commencement of any Interest Period for a LIBOR Borrowing
of any Class:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
or

(ii)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such LIBOR Borrowing for such Interest
Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a LIBOR Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
and



 

--------------------------------------------------------------------------------

 

53

 



(B) any Borrowing Request for a LIBOR Borrowing of such Class shall be treated
as a request for an ABR Borrowing.

(b)    If at any time the Administrative Agent determines or is advised by the
Required Lenders that they shall have determined that (i) the circumstances set
forth in Section 2.13(a)(i) have arisen (including because the LIBO Screen Rate
is not available or published on a current basis) and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in Section
2.13(a)(i) have not arisen but either (w) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement that the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBO Screen Rate), (x) the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (y) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans
denominated in dollars, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Screen Rate that
gives due consideration to the then prevailing market convention in the United
States for determining a rate of interest for syndicated loans denominated in
dollars at such time, and the Administrative Agent and the Company shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate); provided
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for all purposes of this Agreement.  Such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this paragraph, only to the extent the LIBO Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, and (B)
any Borrowing Request for a LIBOR Borrowing shall be treated as a request for an
ABR Borrowing.

SECTION 2.14    Increased Costs; Illegality.  (a)  If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement) against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;



 

--------------------------------------------------------------------------------

 

54

 



(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or the Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan, or to increase the
cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount), then, from time
to time following request of such Lender, Issuing Bank or other Recipient
(accompanied by a certificate in accordance with Section 2.14(c), the Company
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient for such additional costs or expenses incurred or reduction
suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or such Issuing Bank’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or such Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy and liquidity), then, from time to time following
the request of such Lender or Issuing Bank (accompanied by a certificate in
accordance with Section 2.14(c), the Company will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c)    A certificate of a Lender, Issuing Bank or other Recipient setting forth
the basis for and, in reasonable detail (to the extent practicable), computation
of the amount or amounts necessary to compensate such Lender, Issuing Bank or
other Recipient or its holding company, as the case may be, as specified in
Section 2.14(a) or 2.14(b) shall be delivered to the Company and shall be
conclusive absent manifest error.  The Company shall pay such Lender, Issuing
Bank or other Recipient, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.  Notwithstanding the foregoing
provisions of this Section 2.14, no Lender or Issuing Bank shall demand
compensation for any increased cost or expense or reduction pursuant to the
foregoing provisions of this Section 2.14 if it shall not at the time be the
general



 

--------------------------------------------------------------------------------

 

55

 



policy or practice of such Lender or Issuing Bank to demand (to the extent it is
entitled to do so) such compensation from similarly situated borrowers in
similar circumstances under comparable provisions of other credit agreements.

(d)    Failure or delay on the part of any Lender, Issuing Bank or other
Recipient to demand compensation pursuant to this Section 2.14 shall not
constitute a waiver of such Lender’s, Issuing Bank’s or other Recipient’s right
to demand such compensation; provided that the Company shall not be required to
compensate a Lender, Issuing Bank or other Recipient pursuant to this Section
2.14 for any increased costs or expenses incurred or reductions suffered more
than 180 days prior to the date that such Lender, Issuing Bank or other
Recipient, as the case may be, notifies the Company of the Change in Law or
other circumstance giving rise to such increased costs or expenses or reductions
and of such Lender’s, Issuing Bank’s or other Recipient’s intention to claim
compensation therefor; provided further that, if the Change in Law or other
circumstance giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)    If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or the applicable lending office of such Lender to make, maintain or fund
any LIBOR Loan or to charge interest with respect to any Loan, or to determine
or charge interest rates, based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars in the London interbank
market, then, upon notice thereof by such Lender to the Company and the
Administrative Agent, (i) any obligation of such Lender to make, maintain or
fund any LIBOR Loan, or to continue any LIBOR Loan or convert any ABR Loan into
a LIBOR Loan, or to charge interest with respect to any Loan, or to determine or
charge interest rates, based upon the LIBO Rate, in each case, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(A) the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent) prepay or, if applicable, convert all LIBOR Loans of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (B) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate.  Upon any such prepayment or conversion, the Company shall also pay
accrued interest on the amount so prepaid or converted.



 

--------------------------------------------------------------------------------

 

56

 



SECTION 2.15    Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or the
application of Section 2.21(b)), (b) the conversion of any LIBOR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert or continue any LIBOR Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof), (d) the failure to prepay any LIBOR Loan on a
date specified therefor in any notice of prepayment given by the Company
(whether or not such notice may be revoked in accordance with the terms hereof)
or (e) the assignment of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.18, then, in any such event, the Company shall compensate
each requesting Lender for the loss, cost and expense attributable to such event
(but not lost profits) following request of such Lender (accompanied by a
certificate described below in this Section).  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender delivered to the Company and
setting forth the basis for and, in reasonable detail (to the extent
practicable), computation of any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be conclusive absent manifest
error.  The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16    Taxes.  (a)    Payments Free of Taxes.  Any and all payments by
or on account of any obligation of the Company under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)    Payment of Other Taxes by the Company.  The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 2.16, the
Company shall



 

--------------------------------------------------------------------------------

 

57

 



deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)    Indemnification by the Company.  The Company shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

(f)    Status of Lenders.    

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company and the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A),  2.16(f)(ii)(B) and 2.16(f)(ii)(D)) shall
not be required if in the Lender’s reasonable



 

--------------------------------------------------------------------------------

 

58

 



judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
Taxes pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, executed originals of
IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an exemption
from, or reduction of, Taxes pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) executed originals
of a certificate substantially in the form of Exhibit F-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable;
or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit



 

--------------------------------------------------------------------------------

 

59

 



F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Taxes, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
Taxes imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds.  If any indemnified party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
2.16 (including by the payment of additional amounts pursuant to this Section
2.16), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 2.16 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this



 

--------------------------------------------------------------------------------

 

60

 



paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h)    Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. 
(a)  The Company shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to such account as may be specified by the Administrative Agent,
except payments to be made directly to any Issuing Bank or any Swingline Lender
shall be so made and except that payments pursuant to Section 2.14,  2.15,  2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  All payments under each Loan Document shall be made
in dollars.  Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment. 

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties



 

--------------------------------------------------------------------------------

 

61

 



entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans or participations in LC Disbursements or Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the amount of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amounts of
principal of and accrued interest on their Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time),
including pursuant to Section 2.14(e),  2.19 or 2.22(e), or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements or Swingline Loans to any
Person that is an Eligible Assignee (as such term is defined herein from time to
time).  The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation. 

(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or Issuing
Banks, as the case may be, the amount due.  In such event, if the Company has
not in fact made such payment, then each of the applicable Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it to
or for the account of the Administrative Agent, any Issuing Bank or any
Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash



 

--------------------------------------------------------------------------------

 

62

 



collateral for, and application to, any future funding obligations of such
Lender hereunder, in the case of each of clause (i) and (ii) above, in any order
as shall be determined by the Administrative Agent in its discretion.

SECTION 2.18    Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Company is required
to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation within 10 days following the written request of such Lender
(accompanied by reasonable (to the extent practicable) back-up documentation
relating thereto).

(b)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Company is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has failed to consent to a proposed amendment, waiver, consent, discharge or
termination or other event that under Section 9.02 requires the consent of more
than the Required Lenders (or, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, more than a Majority in Interest of
Lenders of an affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.02 does not require the consent of the
Required Lenders, a Majority in Interest of the Lenders of the applicable
affected Class) shall have granted their consent or (v) any Lender becomes a
Non-Extending Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, it being understood that the processing
and recordation fee referred to in such Section shall be paid by the Company or
the assignee as and to the extent such processing and recordation fee is
required to be paid pursuant to Section 9.04(b)(ii)(C) (and the assignor Lender
shall not be responsible therefor)), all its interests, rights (other than its
existing rights to payments pursuant to Section 2.14 or 2.16) and obligations
under this Agreement and the other Loan Documents (or, in the case of any such
assignment and delegation resulting from a failure to provide a consent, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of a particular Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Company shall have received,
to the extent such consent would be required by Section 9.04, the prior written
consent of the Administrative Agent, each Issuing Bank and each Swingline
Lender, which consent shall not be unreasonably withheld, delayed or
conditioned, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (if applicable, in each case only to
the extent such



 

--------------------------------------------------------------------------------

 

63

 



amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, consent, discharge, termination or other event can
be effected.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply.  Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.19    Extension of Maturity Date.

(a)    At any time following the Effective Date, the Company may, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect (the Maturity Date in
effect at such time being the “Existing Maturity Date”, and the extension
thereof being a “Maturity Date Extension”); provided that (i) such request may
be made on not more than two occasions during the term of this Agreement and
(ii) after giving effect to any Maturity Date Extension, the Maturity Date shall
be no later than the date that is five years after the applicable Extension
Effective Date.  Within 10 days of delivery of such notice, each Lender shall
notify the Administrative Agent whether or not it consents to such extension
(which consent may be given or withheld in such Lender’s sole and absolute
discretion).  Any Lender not responding within the above time period shall be
deemed not to have consented to such extension.  The Administrative Agent shall
promptly notify the Company of the Lenders’ responses.

(b)    The Maturity Date shall be extended, as of the applicable Extension
Effective Date, only if the Required Lenders (calculated excluding, for the
avoidance of doubt, any Defaulting Lender and after giving effect to any
replacements of Lenders permitted herein) have consented thereto (the Lenders
that so consent being the “Extending Lenders”, and the Lenders that do not
consent being the “Non-Extending Lenders”).  If so extended, the Maturity Date,
as to the Extending Lenders, shall be extended to the same date in the year
following the applicable Existing Maturity Date.  The Administrative Agent and
the Company shall promptly notify the Lenders that the Required Lenders
(calculated as set forth above) have consented to any Maturity Date Extension
and notify the Lenders of the date of the closing and effectiveness of such
Maturity Date Extension (such date being an “Extension Effective Date”) and the
Maturity Date after giving effect to such Maturity Date Extension; provided that
no Maturity Date Extension shall become effective unless (i) no Default or Event
of Default shall have occurred and be continuing on the applicable Extension
Effective Date, both immediately prior to and immediately after giving effect to
such Maturity Date Extension and the making of Loans and issuance of Letters of
Credit thereunder to be made on such date, (ii) on the Extension Effective Date,
the representations and warranties of the Company set forth in the Loan
Documents shall be true and



 

--------------------------------------------------------------------------------

 

64

 



correct (A) in the case of the representations and warranties qualified as to
materiality, Material Adverse Effect or similar language, in all respects (after
giving effect to such qualification) and (B) otherwise, in all material
respects, in each case on and as of such date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date, and (iii) the Company shall have delivered to the
Administrative Agent such board resolutions, secretary’s certificates, officer’s
certificates and good standing certificates (to the extent such concept is
applicable in the applicable jurisdiction) as shall reasonably be requested by
the Administrative Agent in connection with such Maturity Date Extension.  The
Administrative Agent may, without the consent of any Lender (but with the
consent of the Company), effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.19.

(c)    The principal amount of any outstanding Loans made by any Non-Extending
Lenders, together with accrued interest thereon and any accrued fees and other
amounts (including pursuant to Section 2.15) payable to or for the account of
such Non-Extending Lenders hereunder, shall be due and payable on the applicable
Existing Maturity Date, and the Company shall make such other prepayment of
Loans outstanding on the applicable Existing Maturity Date (and pay any
additional amounts required pursuant to Section 2.15) to the extent necessary to
keep outstanding Loans ratable with any revised and new Applicable Percentages
of all the Lenders effective as of the applicable Existing Maturity Date.  For
the avoidance of doubt, on the applicable Existing Maturity Date, the Credit
Exposures and the Applicable Percentages of all the Lenders shall automatically
(without any further action) be adjusted to give effect to such Maturity Date
Extension.  Notwithstanding the foregoing, the Maturity Date and the
Availability Period, as such terms are used in reference to any Issuing Bank or
any Letter of Credit issued by such Issuing Bank or in reference to any
Swingline Lender or any Swingline Loans made by such Swingline Lender, may not
be extended with respect to any Issuing Bank or Swingline Lender without the
prior written consent of such Issuing Bank or Swingline Lender (such consent to
be withheld or provided in its sole and absolute discretion), as applicable (it
being understood and agreed that, in the event any Issuing Bank or Swingline
Lender, as applicable, shall not have consented to any Maturity Date Extension,
(A) such Issuing Bank shall continue to have all the rights and obligations of
an Issuing Bank hereunder, and such Swingline Lender shall continue to have all
the rights and obligations of a Swingline Lender hereunder, in each case through
the applicable Existing Maturity Date (or the Availability Period determined on
the basis thereof, as applicable), and thereafter shall have no obligation to
issue, amend, renew or extend any Letter of Credit or make any Swingline Loan,
as applicable (but shall continue to have all the rights of an Issuing Bank or
Swingline Lender, as the case may be, under this Agreement with respect to
Letters of Credit issued by it or Swingline Loans made by it, as applicable,
prior to such time), and (B) the Company shall cause the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank to be zero no
later than the day on which such LC Exposure would have been required to have
been reduced to zero in accordance with the terms hereof without giving effect
to such Maturity Date Extension (and, in any event, no later than the applicable
Existing Maturity Date) and shall repay the principal amount of all outstanding
Swingline Loans made by such Swingline Lender, together with any accrued
interest thereon, on the applicable Existing Maturity Date.





 

--------------------------------------------------------------------------------

 

65

 



SECTION 2.20    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    the Commitment Fee and the Ticking Fee shall cease to accrue on the
unused amount of the applicable Commitment of such Defaulting Lender pursuant to
Section 2.11(a) or 2.11(b), as applicable;

(b)    the Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02(c)(ii), require the
consent of such Defaulting Lender in accordance with the terms hereof;

(c)    if any Swingline Exposure or LC Exposure exists at the time any Tranche 1
Lender becomes a Defaulting Lender or, in the case of any Tranche 2 Lender that
is a Defaulting Lender, at the Conversion Date, then:

(i)    the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(d) and 2.05(f)) shall be reallocated among the Tranche 1
Lenders that are Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (A) the sum of all
Non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure (excluding the portion thereof referred to above) and LC Exposure
(excluding the portion thereof referred to above) does not exceed the sum of all
Non-Defaulting Lenders’ Tranche 1 Commitments and (B) such reallocation does not
result in the Credit Exposure of any Non-Defaulting Lender exceeding such
Non-Defaulting Lender’s Tranche 1 Commitment;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
written notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated as set
forth in such clause and (B) second, cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure (other than
any portion thereof referred to in the parenthetical in such clause (i)) that
has not been reallocated as set forth in such clause in accordance with the
procedures set forth in Section 2.05(n) for so long as such LC Exposure is
outstanding;

(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay LC Participation Fees to such Defaulting Lender pursuant to
Section 2.11(c) with respect to



 

--------------------------------------------------------------------------------

 

66

 



such portion of such Defaulting Lender’s LC Exposure for so long as such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Tranche 1
Lenders pursuant to Sections 2.11(a) and 2.11(c) shall be adjusted to give
effect to such reallocation; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all LC Participation Fees that otherwise would have been payable
pursuant to Section 2.11(c) to such Defaulting Lender with respect to such
portion of such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such portion of
the LC Exposure of such Defaulting Lender attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d)    if such Lender is a Tranche 1 Lender or a Tranche 2 Lender, then so long
as such Lender is a Defaulting Lender, no Swingline Lender shall be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, amend,
renew or extend any Letter of Credit, unless, in each case, it is satisfied that
the related exposure and such Defaulting Lender’s then outstanding Swingline
Exposure or LC Exposure will be fully covered by the Tranche 1 Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with paragraph (c) of this Section, and participating
interests in any such funded Swingline Loan or in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Tranche 1
Lenders that are Non-Defaulting Lenders in a manner consistent with
clause (c)(i) above (and such Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event or a Bail-In Action with respect to a
Lender Parent of any Tranche 1 Lender or a Tranche 2 Lender shall occur
following the Effective Date and for so long as such event shall continue or (y)
any Swingline Lender or any Issuing Bank has a good faith belief that any
Tranche 1 Lender or a Tranche 2 Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Swingline Lender shall be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend, renew or extend any
Letter of Credit, unless, in each case, such Swingline Lender or such Issuing
Bank shall have entered into arrangements with the Company or such Lender
satisfactory to such Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender that is a Tranche 1
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender (but for the avoidance of doubt, (x) such Lender shall not be
entitled to receive any Commitment Fees or Ticking Fees accrued during the
period when it was a Defaulting Lender and (y) all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section 2.20 during such period shall be binding on it),
then the Swingline



 

--------------------------------------------------------------------------------

 

67

 



Exposure and LC Exposure of the Tranche 1 Lenders shall be readjusted to reflect
the inclusion of such Lender’s Tranche 1 Commitment and on such date such Lender
shall purchase at par such of the Tranche 1 Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. The rights and
remedies against, and with respect to, a Defaulting Lender under this Section
2.20 are in addition to, and cumulative and not in limitation of, all other
rights and remedies that the Administrative Agent, any Issuing Bank, any
Swingline Lender, any other Lender or the Company may at any time have against,
or with respect to, such Defaulting Lender.

SECTION 2.21    Conversion of Tranche 2 Commitments and Tranche 2 Loans; True-Up
Borrowing.

(a)    Each Tranche 2 Lender agrees that, on the Tranche 2 Availability Date,
immediately after the initial Tranche 2 Borrowing or, if applicable, the
occurrence of the PNG Limited Conditionality Outside Date (such date and time,
the “Conversion Date”) and regardless of whether the conditions set forth in
Section 4.02 shall be satisfied on the Conversion Date, (i) the principal amount
of any Tranche 2 Loan made by such Tranche 2 Lender shall, upon the making
thereof, immediately and automatically convert into a Tranche 1 Loan in a like
principal amount (and, upon such conversion, shall cease to be outstanding as a
Tranche 2 Loan and shall continue to be in effect and outstanding under this
Agreement as a Tranche 1 Loan on the terms and conditions set forth herein),
(ii) the entire amount of its Tranche 2 Commitment (for the avoidance of doubt,
whether used or unused) shall immediately and automatically (or, if the
Conversion Date shall be the PNG Acquisition Closing Date, immediately and
automatically upon the making of a Tranche 2 Loan thereunder (or, in the case of
any Tranche 2 Lender that shall have failed to fund any portion of its Tranche 2
Loan in accordance with the terms hereof, immediately after the time that such
Tranche 2 Lender was required to fund its Tranche 2 Loan in accordance with the
terms hereof)), convert into a Tranche 1 Commitment in a like amount (and, upon
such conversion, shall cease to be in effect as a Tranche 2 Commitment and shall
continue to be in effect under this Agreement as a Tranche 1 Commitment on the
terms and conditions set forth herein) and (iii) following the Conversion,
without any further action on the part of the Swingline Lenders, the Issuing
Banks or the other Lenders, the Swingline Exposure and the LC Exposure of the
Tranche 1 Lenders (including Tranche 1 Lenders holding the Converted Tranche 1
Commitments) outstanding on the Conversion Date shall be automatically
redetermined on the basis of such Tranche 1 Lenders’ respective Applicable
Percentages (determined on the Conversion Date after giving effect to the
Conversion).  If any Tranche 1 Loans are outstanding immediately prior to the
Conversion, then, on the Conversion Date, notwithstanding anything to the
contrary in Section 2.03 or 2.07 (or any Borrowing Request or Interest Election
Request in respect of the Tranche 2 Loans delivered under such Section), the
Converted Tranche 1 Loans shall be allocated among each then outstanding Tranche
1 Borrowing ratably and, to the extent of such allocation, shall be part of each
such Tranche 1 Borrowing (constituting a Loan of the same Type as the other
Tranche 1 Loans that are part of such Tranche 1 Borrowing) and, in the case of
any LIBOR Borrowing, shall have an initial Interest Period equal to the
remaining Interest Period applicable to such Tranche 1 Borrowing.

(b)    Immediately following the Conversion, notwithstanding anything to the
contrary in this Agreement, including Section 2.03 (and, for the avoidance of
doubt, without any requirement that the Company submit a Borrowing Request
hereunder), the Company will be



 

--------------------------------------------------------------------------------

 

68

 



deemed to have requested Borrowings (collectively, the “True-Up Borrowing”) of
Tranche 1 Loans to be made on the Conversion Date in an aggregate principal
amount equal to the sum of (i) the aggregate principal amount of the Tranche 2
Loans outstanding on the Conversion Date and (ii) the aggregate principal amount
of Tranche 1 Loans outstanding on the Conversion Date, in each case, determined
immediately prior to giving effect to the Conversion.  On the Conversion Date,
notwithstanding anything to the contrary herein and regardless of whether the
conditions set forth in Section 4.02 shall be satisfied as of such date, each
Tranche 1 Lender shall make its portion of the True-Up Borrowing (determined on
the basis of its Applicable Percentage of the True-Up Borrowing after giving
effect to the Conversion) by funding the amount thereof in accordance with
Section 2.06;  provided that, for purposes of this Section 2.21(b) and
notwithstanding anything to the contrary in Section 2.06, each Tranche 1 Lender
that shall have an outstanding Tranche 1 Loan (including as a result of the
Conversion) on the Conversion Date shall be deemed to have so funded a portion
of the True-Up Borrowing in an amount equal to the lesser of the aggregate
principal amount of its Tranche 1 Loan (including any portion thereof
constituting Converted Tranche 1 Loan) then outstanding and its Applicable
Percentage (determined after giving effect to the Conversion) of the True-Up
Borrowing.  The True-Up Borrowing shall be deemed to consist of Tranche 1
Borrowings in the same principal amounts as the existing Tranche 1 Borrowings
outstanding immediately prior to giving effect to the application of the True-Up
Borrowing (and shall constitute Loans of the same Type as the Tranche 1 Loans
that are part of such existing Tranche 1 Borrowings) and, in the case of any
LIBOR Borrowing, shall have an initial Interest Period equal to the remaining
Interest Period applicable to such existing Tranche 1
Borrowing.  Notwithstanding anything to the contrary in this Agreement,
including Sections 2.10 and 2.17 (and, for the avoidance of doubt, without any
requirement that the Company submit a notice of prepayment hereunder), but
subject to Section 2.15 in the case of any prepayments pursuant to clause (A)
below, on the Conversion Date and immediately following the Conversion (A) the
cash proceeds of the True-Up Borrowing shall be applied to prepay the Tranche 1
Loans (including any portion thereof constituting Converted Tranche 1 Loans)
included in each then outstanding Tranche 1 Borrowing ratably as among such
outstanding Borrowings but, in respect of the Tranche 1 Loans of each Lender
included in each such Borrowing, shall be applied to prepay such Tranche 1 Loans
in such amounts, if any, as shall be necessary to cause the Tranche 1 Lenders to
hold all Tranche 1 Loans ratably in accordance with their respective Applicable
Percentages and (B) the portion of the True-Up Borrowing deemed funded by any
Tranche 1 Lender as provided above shall be deemed to be applied to prepay a
like amount of such Lender’s Tranche 1 Loans (including any portion thereof
constituting Converted Tranche 1 Loans) included in the then outstanding Tranche
1 Borrowings such that, after giving effect to clause (A) and this clause (B),
the Tranche 1 Lenders shall hold all Tranche 1 Loans ratably in accordance with
their respective Applicable Percentages.  For the avoidance of doubt, the
reallocations of Swingline Exposure and LC Exposure described in Section 2.21(a)
and deemed reborrowings and repayments described in this Section 2.21(b) shall
occur automatically, and without action by the Company, and regardless of
whether the conditions set forth in Section 4.02 shall be satisfied as of the
Conversion Date.

SECTION 2.22    Incremental Tranche 1 Commitments and Loans.

(a)    The Company may on one or more occasions, from time to time, by written
notice to the Administrative Agent, and without the consent of any Lender,
request the establishment of Incremental Tranche 1 Commitments, provided that
the aggregate amount of all the Incremental Tranche 1 Commitments established
during the term of this Agreement shall not



 

--------------------------------------------------------------------------------

 

69

 



exceed the Incremental Facility Cap.  Each such notice shall specify (i) the
date on which the Company proposes that the Incremental Tranche 1 Commitments
shall be effective, which shall be a date not less than five Business Days (or
such shorter period as may be acceptable to the Administrative Agent) after the
date on which such notice is delivered to the Administrative Agent, and (ii) the
amount of the Incremental Tranche 1 Commitments being requested (it being agreed
that (A) any Lender approached to provide any Incremental Tranche 1 Commitment
may elect or decline, in its sole discretion, to provide such Incremental
Tranche 1 Commitment and (B) any Person that the Company proposes to become an
Incremental Tranche 1 Lender, if such Person is not then a Lender, must be an
Eligible Assignee and must be approved by the Administrative Agent, each Issuing
Bank and each Swingline Lender (such approval, in each case, not to be
unreasonably withheld, delayed or conditioned).

(b)    The terms and conditions of any Incremental Tranche 1 Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those, and shall be treated as a single Class with, the Tranche 1 Commitments
and the Tranche 1 Loans and other extensions of credit made thereunder; provided
that, if the Company determines to increase the interest rate or fees payable in
respect of Incremental Tranche 1 Commitments or Loans and other extensions of
credit made thereunder, such increase shall be permitted if the interest rate or
fees payable in respect of the then existing Tranche 1 Commitments or Loans and
other extensions of credit made thereunder, as applicable, shall be increased to
equal such interest rate or fees payable in respect of such Incremental Tranche
1 Commitments or Loans and other extensions of credit made thereunder, as the
case may be.

(c)    The Incremental Tranche 1 Commitments shall be effected pursuant to one
or more Incremental Facility Agreements executed and delivered by the Company,
each Incremental Tranche 1 Lender providing such Incremental Tranche 1
Commitments and the Administrative Agent; provided that no Incremental Tranche 1
Commitments shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Tranche 1 Commitments and the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, (ii) on the date of the effectiveness
thereof, the representations and warranties of the Company set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, Material Adverse Effect or similar
language, in all respects (after giving effect to such qualification) and (B)
otherwise, in all material respects, in each case on and as of such date of
effectiveness, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date and (iii) the
Company shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and good
standing certificates (to the extent such concept is applicable in the
applicable jurisdiction) as shall reasonably be requested by the Administrative
Agent in connection with any such transaction.  Each Incremental Facility
Agreement may, without the consent of any Lender (but with the consent of the
Company), effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.22.



 

--------------------------------------------------------------------------------

 

70

 



(d)    Upon the effectiveness of an Incremental Tranche 1 Commitment of any
Incremental Tranche 1 Lender, (i) such Incremental Tranche 1 Lender, if not
already a Lender, shall be deemed to be a “Lender” (and a Lender in respect of
Tranche 1 Commitments and Tranche 1 Loans) hereunder, and shall be entitled to
all the rights of, and benefits accruing to, Lenders (or Lenders in respect of
Tranche 1 Commitments and Tranche 1 Loans) hereunder and under the other Loan
Documents and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Tranche 1 Commitments and
Tranche 1 Loans) hereunder and under the other Loan Documents, (ii) such
Incremental Tranche 1 Commitment shall constitute (or, in the event such
Incremental Tranche 1 Lender already has a Tranche 1 Commitment, shall increase)
the Tranche 1 Commitment of such Incremental Tranche 1 Lender and (B) the Total
Tranche 1 Commitments shall be increased by the amount of such Incremental
Tranche 1 Commitment, in each case, subject to further increase or reduction
from time to time as provided herein.  For the avoidance of doubt, upon the
effectiveness of any Incremental Tranche 1 Commitment, the Credit Exposures and
the Applicable Percentages of all the Lenders shall automatically be adjusted to
give effect thereto.

(e)    On the date of effectiveness of any Incremental Tranche 1 Commitments,
(i) the aggregate outstanding principal amount of the Tranche 1 Loans made to
the Company (the “Existing Borrowings”) immediately prior to the effectiveness
of such Incremental Tranche 1 Commitments shall be deemed to be repaid,
(ii) each Incremental Tranche 1 Lender that shall have had a Tranche 1
Commitment immediately prior to the effectiveness of such Incremental Tranche 1
Commitments shall pay to the Administrative Agent in same day funds an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Tranche 1 Commitments) multiplied by (2) the aggregate amount of the
Resulting Borrowings and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Incremental Tranche 1 Commitments) multiplied by (2) the aggregate amount of the
Existing Borrowings, (iii) each Incremental Tranche 1 Lender that shall not have
had a Tranche 1 Commitment prior to the effectiveness of such Incremental
Tranche 1 Commitments shall pay to Administrative Agent in same day funds an
amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental Tranche
1 Commitments) multiplied by (2) the aggregate amount of the Resulting
Borrowings, (iv) after the Administrative Agent receives the funds specified in
clauses (ii) and (iii) above, the Administrative Agent shall pay to each Lender
the portion of such funds that is equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated without giving
effect to the effectiveness of such Incremental Tranche 1 Commitments)
multiplied by (2) the aggregate amount of the Existing Borrowings, and (B) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Tranche 1 Commitments)
multiplied by (2) the aggregate amount of the Resulting Borrowings, (v) after
the effectiveness of such Incremental Tranche 1 Commitments, the Company shall
be deemed to have made new Tranche 1 Borrowings (the “Resulting Borrowings”) in
an aggregate amount equal to the aggregate amount of the Company’s Existing
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered by the Company to the Administrative Agent in
accordance with Section 2.03, (vi) each Lender shall be deemed to hold its
Applicable Percentage of each Resulting Borrowing (calculated after giving
effect to the effectiveness of such Incremental Tranche 1 Commitments) and
(vii) the Company shall pay each Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Borrowings.  The deemed payments of the
Existing



 

--------------------------------------------------------------------------------

 

71

 



Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Company pursuant to the provisions of Section 2.15 if the date of the
effectiveness of such Incremental Tranche 1 Commitments occurs other than on the
last day of the Interest Period relating thereto.

(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.22(a) and of the effectiveness of any Incremental Tranche 1
Commitments, in each case advising the Lenders of the details thereof and of the
Applicable Percentages of the Lenders after giving effect thereto and of the
payments required to be made pursuant to Section 2.22(e).

SECTION 2.23    Bridge Facility.

(a)    The Company may, by written notice to the Administrative Agent, request
the establishment of Bridge Commitments, provided that the aggregate amount of
the Bridge Commitments established hereunder shall not exceed the Bridge
Facility Amount.  Each such notice shall specify (i) the date on which the
Company proposes that the Bridge Commitments shall become effective and (ii) the
amount of the Bridge Commitments being established (it being agreed that (A)
except to the extent such Lender shall have separately agreed in writing to
provide any Bridge Commitment, any Lender approached to provide any Bridge
Commitment may elect or decline, in its sole discretion, to provide such Bridge
Commitment and (B) any Person that the Company proposes to become a Bridge
Lender, if such Person is not then a Lender, must be an Eligible Assignee).

(b)    The terms and conditions of the Bridge Commitments and the Bridge Loans
to be made thereunder shall be as set forth in the Bridge Facility Agreement,
provided that (i) the Bridge Loans shall be extensions of credit to the Company,
(ii) the Bridge Loans shall rank pari passu in right of payment with the other
Loans and other Obligations and shall not be (A) secured by any Liens on any
assets of the Company or the Subsidiaries or (B) guaranteed by any Person,
unless the Obligations are equally and ratably secured, or so guaranteed, as
applicable, pursuant to security and guarantee documentation reasonably
satisfactory to the Administrative Agent, and (iii) the Bridge Facility
Agreement shall not contain any affirmative, negative or financial covenant
applicable to the Company or the Subsidiaries or any event of default that is
more favorable to the Bridge Lenders (but not the other Lenders), in each case,
except if this Agreement is amended to include such affirmative, negative or
financial covenant or event of default for the benefit of all Lenders (it being
understood that nothing in this clause (iii) shall limit the scheduled maturity
date, interest rate, benchmark rate floors, fees, original issue discounts,
commitment termination requirements (including mandatory reductions) and
prepayment requirements (including mandatory prepayments) applicable to the
Bridge Commitments or the Bridge Loans).

(c)    The Bridge Commitments shall be effected pursuant to a Bridge Facility
Agreement executed and delivered by the Company, each Bridge Lender providing
such Bridge Commitments and the Bridge Facility Agent, subject to the
satisfaction of such conditions precedent thereto as may be set forth in the
Bridge Facility Agreement.  The Bridge Facility Agreement may, without the
consent of any Lender (but with the consent of the Company), effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Bridge Facility Agent and the Company, to
give effect to the provisions of this Section 2.23, including any amendments
necessary or appropriate to treat the



 

--------------------------------------------------------------------------------

 

72

 



Bridge Commitments and the Bridge Loans as a new Class of Commitments and Loans
hereunder (including for purposes of voting) or to provide to the Bridge
Facility Agent such rights (including indemnity and exculpation provisions) and
obligations as are appropriate for its role and comparable to those of the
Administrative Agent in respect of the Facilities.  Goldman Sachs Bank USA, in
its capacity as the Bridge Facility Agent, is an express third party beneficiary
of the provisions of this Section 2.23.

(d)    Upon the effectiveness of the Bridge Commitment of any Bridge Lender,
such Bridge Lender shall be deemed to be a “Lender” (and a Lender in respect of
Commitments and Loans of the applicable Class) hereunder, and henceforth shall
be entitled to all the rights of, and benefits accruing to, Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents and shall be bound by all agreements, acknowledgements
and other obligations of Lenders (or Lenders in respect of Commitments and Loans
of the applicable Class) hereunder and under the other Loan Documents.

(e)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.23(a) and of the effectiveness of the Bridge Commitments, in each case
advising the Lenders of the details thereof.

Article III

Representations and Warranties

The Company represents and warrants to the Lenders, on the Effective Date, the
Tranche 2 Availability Date (if any Tranche 2 Loans are made on such date) and
on each other date on which representations and warranties are required to be,
or are deemed to be, made under the Loan Documents, that:

SECTION 3.01    Organization; Powers.  The Company is (a) (i) duly organized,
(ii) validly existing and (iii) to the extent the concept is applicable in such
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, (b)(i) has all requisite power and authority and (ii) all
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and (c) is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required; except in each case referred to in clause (a)(iii),
(b)(ii) or (c), to the extent the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02    Authorization; Enforceability.  The Transactions to be entered
into by the Company are within the Company’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document, when executed and delivered by the
Company, will constitute, a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, winding-up or other laws
affecting creditors’ rights



 

--------------------------------------------------------------------------------

 

73

 



generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; Absence of Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been or, in
the case of filings relating to the consummation of the PNG Acquisition, on the
PNG Acquisition Closing Date will be, obtained or made and are (or will so be)
in full force and effect, (b) will not violate any applicable law, including any
order of any Governmental Authority, (c) will not violate the organizational
documents of the Company, (d) will not violate or result (alone or with notice
or lapse of time or both) in a default under any indenture or other agreement or
instrument binding upon the Company or any Significant Subsidiary or any of
their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Company or any Significant
Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, in each case excluding the Company Existing Credit Agreement, the
Company Existing Private Placement Notes, the PNG Existing Revolving Credit
Agreement and the PNG Existing Term Credit Agreement and (e) will not result in
the creation or imposition of any Lien on any asset of the Company not permitted
hereunder, in the case of clauses (a), (b) and (d) above, except to the extent
that the foregoing, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.04    Financial Condition; No Material Adverse Effect. 

(a)    The Company has heretofore furnished to the Lenders its (i) consolidated
balance sheet and statement of capitalization and related consolidated
statements of net income, comprehensive income, equity and cash flows as of and
for the fiscal year ended December 31, 2017, audited by and accompanied by the
opinion of PricewaterhouseCoopers LLP, and (ii) unaudited consolidated balance
sheet and statement of capitalization and related unaudited consolidated
statements of net income, comprehensive income, equity and cash flows as of and
for the fiscal quarter and portion of the fiscal year ended September 30,
2018.  Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP (subject, in the case of such unaudited financial statements, to
normal year-end audit adjustments and the absence of certain footnotes).

(b)    Since December 31, 2017, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect. 

SECTION 3.05    Properties.  The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business,
subject to Liens permitted by Section 6.01, except (a) for defects in title
that, individually or in the aggregate, do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company or any Subsidiary or (b) for any failure to do so that,





 

--------------------------------------------------------------------------------

 

74

 



individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.

(a)    Except as set forth in Schedule 3.06(a) or as specifically disclosed in
any SEC Reports, there are no actions, suits or proceedings by or before any
Governmental Authority or arbitrator pending against or, to the knowledge of the
Company, threatened in writing against the Company or any Subsidiary that (i)
are reasonably likely to be decided adversely to the Company or such Subsidiary
and would reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect or (ii) directly involve any of the Loan Documents.

(b)    Except as set forth in Schedule 3.06(b) or as specifically disclosed in
any SEC Reports, or as otherwise would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any Subsidiary (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any Governmental
Approval required under any applicable Environmental Law, (ii) is subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any fact, incident,
event or condition that would reasonably be expected to form the basis for any
Environmental Liability.

SECTION 3.07    Compliance with Laws. 

(a)    The Company and each Subsidiary is in compliance with all laws, including
all orders of Governmental Authorities, applicable to it or its property, except
where the failure to comply, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company and the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company and the
Subsidiaries and, to the knowledge of the Company, their respective officers,
employees and directors are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (i) the Company, any
Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees, or (ii) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from any credit facility established hereby, is a
Sanctioned Person.   The Transactions do not violate any Anti-Corruption Law or
applicable Sanctions.

(c)    The Company will use the proceeds of the Borrowings and the Letters of
Credit solely for the purposes permitted by Section 5.09. The Company will not
use the proceeds of any Borrowing or any Letter of Credit in a manner that will
result in a violation of Sanctions applicable to any party hereto or any
Anti-Corruption Laws.

SECTION 3.08    Investment Company Status.  The Company is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.



 

--------------------------------------------------------------------------------

 

75

 



SECTION 3.09    Taxes.  The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10    ERISA.  No ERISA Events have occurred or are reasonably expected
to occur that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.  The Company and each ERISA Affiliate is in
compliance in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan. The present value of all accumulated benefit
obligations of all underfunded and unfunded Plans and the benefit obligations of
any retiree welfare benefit arrangement (in each case based on the assumptions
used for purposes of Accounting Standards Codification Topic 715) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan or arrangement, if any, by an
aggregate amount that would reasonably be expected to result in a Material
Adverse Effect.  The Company is not and will not be using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Plans in connection with the Loans or the Commitments. 

SECTION 3.11    Solvency.  On the Effective Date and on the PNG Acquisition
Closing Date, in each case, immediately after giving effect to the Transactions
to occur on such date, including the making of the Loans to be made on such date
and the application of the proceeds thereof, (a) the fair value of the assets of
the Company and the Subsidiaries, on a consolidated basis, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Company and the Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liabilities on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Company and the Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Company
and the Subsidiaries, on a consolidated basis, will not have an unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and proposed to be conducted following the
Effective Date or the PNG Acquisition Closing Date, as applicable.  For purposes
of this Section 3.11, in computing the amount of the contingent liabilities of
the Company and the Subsidiaries as of the Effective Date or as of the PNG
Acquisition Closing Date, as applicable, such liabilities have been computed at
the amount that, in light of all the facts and circumstances existing as of the
Effective Date or as of the PNG Acquisition Closing Date, as applicable,
represents the amount that can reasonably be expected to become an actual or
matured liability.

SECTION 3.12    Disclosure.   

(a)    The Confidential Information Memorandum and each of the other written
reports, financial statements, certificates and other written information (other
than financial



 

--------------------------------------------------------------------------------

 

76

 



projections and other forward-looking information and information of a general
economic or industry-specific nature) furnished by or on behalf of the Company
or any Subsidiary to the Administrative Agent, any Revolver Facility Arranger or
any Lender in connection with the negotiation of this Agreement or any other
Loan Document (and, prior to the PNG Acquisition Closing Date, with respect to
such information and projections relating to the PNG Acquired Company and its
subsidiaries, to the best of the Company’s knowledge) is and will be, when
furnished and taken as a whole, complete and correct in all material respects
and does not and will not, when furnished and taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (in each case after
giving effect to all supplements and updates provided thereto prior to the
Effective Date).  The financial projections and other forward-looking
information that have been furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent, any Revolver Facility Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document have been prepared in good faith based upon assumptions that are
believed by the Company to be reasonable at the time such financial projections
or other forward-looking information are furnished to the Administrative Agent,
any Revolver Facility Arranger or any Lender, it being understood and agreed
that financial projections and other forward-looking information are as to
future events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are out of the Company’s, the PNG
Acquired Company’s or their respective subsidiaries’ control, that no assurance
can be given that any particular projections will be realized, that the
financial projections or other forward-looking information is not a guarantee of
financial performance and that actual results during the period or periods
covered by such projections may differ significantly from the projected results
and such differences may be material.

(b)    If a Beneficial Ownership Certification is required to be delivered
pursuant to Section 4.01(g)(ii), then, as of the Effective Date, to the best of
the Company’s knowledge, the information set forth in such Beneficial Ownership
Certification is true and correct in all respects.  If a Beneficial Ownership
Certification is required to be delivered pursuant to Section 6.02(a), then, as
of the date of the delivery thereof, to the best of the Company’s knowledge, the
information set forth in such Beneficial Ownership Certification is true and
correct in all respects.

SECTION 3.13    Federal Reserve Regulations.  Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock.  No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock,
to extend credit for others to purchase or carry margin stock or for any purpose
that entails, and no other action will be taken by the Company and the
Subsidiaries that would result in, a violation of Regulations T, U and X of the
Board of Governors.

SECTION 3.14    Subsidiaries.  As of the Effective Date, Schedule 3.14 sets
forth (a) each Subsidiary’s legal name and jurisdiction of organization and
(b) for each Subsidiary, whether such Subsidiary is (i) a Restricted Subsidiary
or an Unrestricted Subsidiary or (ii) a Significant Subsidiary. 



 

--------------------------------------------------------------------------------

 

77

 



SECTION 3.15    USA PATRIOT Act.  Each of the Company and the Subsidiaries is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) the USA
PATRIOT Act.

SECTION 3.16    EEA Financial Institution.  The Company is not an EEA Financial
Institution.

Article IV

Conditions

SECTION 4.01    Effective Date.  The effectiveness of this Agreement and the
obligation of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.02):

(a)    The Administrative Agent shall have received from each party hereto (i) a
counterpart of this Agreement executed by each party hereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include fax
transmission or other electronic imaging) that such party has signed a
counterpart of this Agreement.

(b)    The Revolver Facility Arrangers and the Administrative Agent shall have
received written opinions (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the Effective Date) of each of (i) Simpson
Thacher & Bartlett LLP, special New York counsel to the Company, and (ii) the
General Counsel of the Company, in each case, in form and substance reasonably
satisfactory to the Revolver Facility Arrangers and the Administrative Agent.

(c)    The Revolver Facility Arrangers and the Administrative Agent shall have
received a certificate of the Company, dated the Effective Date and executed by
the secretary or an assistant secretary of the Company, attaching (i) a copy of
each organizational document of the Company, which shall, to the extent
applicable, be certified as of a recent date prior to the Effective Date by the
appropriate Governmental Authority, (ii) signature and incumbency certificates
of the officers of the Company executing each Loan Document, (iii) resolutions
of the board of directors of the Company approving and authorizing the
execution, delivery and performance of the Loan Documents, certified as of the
Effective Date by such secretary, assistant secretary or director as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate (to the extent such concept is applicable in such
jurisdiction) from the applicable Governmental Authority of the Commonwealth of
Pennsylvania, dated as of a recent date prior to the Effective Date, in each
case, in form and substance reasonably satisfactory to the Revolver Facility
Arrangers and the Administrative Agent.

(d)    The Revolver Facility Arrangers and the Administrative Agent shall have
received an officer’s certificate, dated the Effective Date and signed by a
Responsible Officer of the Company, certifying that, as of the Effective Date
and after giving effect to the Transactions



 

--------------------------------------------------------------------------------

 

78

 



that are to occur on such date, (i) the representations and warranties of the
Company set forth in the Loan Documents are true and correct (A) in the case of
the representations and warranties qualified as to materiality, Material Adverse
Effect or similar language, in all respects (after giving effect to such
qualification) and (B) otherwise, in all material respects and (ii) no Default
has occurred and is continuing.

(e)    The Revolver Facility Arrangers and the Administrative Agent shall have
received a certificate substantially in the form of Exhibit G from the Company,
dated the Effective Date and signed by a Financial Officer of the Company.

(f)    All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Revolver Facility Arrangers or the Administrative Agent, to
be reimbursable or payable by or on behalf of the Company to the Revolver
Facility Arrangers (or Affiliates thereof), the Administrative Agent or the
Lenders shall have been paid on or prior to the Effective Date, in each case, to
the extent required to be paid on or prior to the Effective Date and, in the
case of costs and expenses, invoiced at least two Business Days prior to the
Effective Date.

(g)    The Revolver Facility Arrangers shall have received, (i) at least three
Business Days prior to the Effective Date, all documentation and other
information regarding the Company and the Subsidiaries required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, that has been reasonably requested by the Revolver Facility Arrangers at
least 10 Business Days prior to the Effective Date and (ii) to the extent the
Company qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three Business Days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Company.

(h)    The Company Existing Credit Agreement Refinancing shall have been
consummated, or shall be consummated substantially concurrently with the
effectiveness of this Agreement, and the Revolver Facility Arrangers and the
Administrative Agent shall have received customary payoff documentation in
respect thereof.

The Administrative Agent shall deliver a notice to the Company and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a Borrowing of Tranche 2 Loans on
the PNG Acquisition Closing Date prior to the Conversion Date, any True-Up
Borrowing on the Conversion Date or any conversion or continuation of any
outstanding Loan), of each Swingline Lender to make a Swingline Loan and of each
Issuing Bank to issue any Letter of Credit or amend any Letter of Credit to
increase the amount thereof is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a)    The representations and warranties of the Company set forth in the Loan
Documents (other than, after the Effective Date, the representations set forth
in Sections 3.04(b) and 3.06(a)) shall be true and correct (i) in the case of
the representations and warranties qualified as to materiality, Material Adverse
Effect or similar language, in all respects (after giving effect to



 

--------------------------------------------------------------------------------

 

79

 



such qualification) and (ii) otherwise, in all material respects, in each case
on and as of the date of such Borrowing or the date of such issuance of, or
amendment to increase, such Letter of Credit, as applicable, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall be so true and correct as
required by clauses (i) and (ii) above, on and as of such prior date.

(b)    At the time of and immediately after giving effect to such Borrowing or
such issuance of, or amendment to increase, such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

On the date of any Borrowing (other than any conversion or continuation of any
outstanding Loan), any Swingline Loan, the issuance of any Letter of Credit or
the amendment of any Letter of Credit to increase the amount thereof, the
Company shall be deemed to have represented and warranted that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied.

SECTION 4.03    PNG Acquisition Closing Date.  The obligations of the Tranche 2
Lenders to make Tranche 2 Loans on the PNG Acquisition Closing Date prior to the
Conversion Date are subject to the occurrence of the Effective Date and the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:

(a)    The Revolver Facility Arrangers shall have received a copy of the PNG
Purchase Agreement, certified by a Responsible Officer of the Company as
complete and correct.  The PNG Acquisition shall have been (or, substantially
concurrently with the initial Tranche 2 Borrowing, shall be) consummated in all
material respects in accordance with the terms of the PNG Purchase
Agreement.  The PNG Purchase Agreement shall not have been amended or modified
in any respect, or any provision or condition therein waived, or any consent
granted thereunder, by the Company or any of the Subsidiaries, if such
amendment, modification, waiver or consent would be material and adverse to the
interests of the Lenders (in their capacities as such) without the Revolver
Facility Arrangers’ prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned), it being understood and agreed that (i) any
reduction, when taken together with all such prior reductions, of less than 15%
in the original consideration for the PNG Acquisition will be deemed not to be
(and any such reduction of 15% or more will be deemed to be) material and
adverse to the interests of the Lenders, provided that, in the case of any such
reduction of less than 15%, the aggregate principal amount of the Bridge
Facility, if any, shall have been reduced on a dollar-for-dollar basis, (ii) any
increase, when taken together with all such prior increases, of less than 15% in
the original consideration for the PNG Acquisition will be deemed not to be (and
any such increase of 15% or more will be deemed to be) material and adverse to
the interests of the Lenders and (iii) any amendment or other modification to
the definition of Material Adverse Effect (as defined in the PNG Purchase
Agreement as in effect on the Signing Date) shall be deemed to be material and
adverse to the interest of the Lenders.

(b)    The Administrative Agent shall have received an officer’s certificate,
dated the PNG Acquisition Closing Date and signed by a Responsible Officer of
the Company, confirming satisfaction of the conditions set forth in Sections
4.03(a),  4.03(d) and 4.03(h).



 

--------------------------------------------------------------------------------

 

80

 



(c)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (but which shall not contain any representations or
warranties).

(d)    The PNG Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects.  At the time
of and upon giving effect to the initial Tranche 2 Borrowing and the application
of the proceeds thereof on the PNG Acquisition Closing Date (and after giving
effect to the other Transactions), there shall not exist any Event of Default
under Section 7.01(a) or 7.01(b) (in each case, solely in respect of amounts
payable in respect of the Tranche 2 Commitments or Tranche 2 Loans) or Section
7.01(h) or 7.01(i) (in each case, solely in respect of the Company).

(e)    There shall not have occurred a Material Adverse Effect (as defined in
the PNG Purchase Agreement).

(f)    All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Revolver Facility Arrangers or the Administrative Agent, to
be reimbursable or payable by or on behalf of the Company to the Revolver
Facility Arrangers (or Affiliates thereof), the Administrative Agent or the
Lenders in connection with the Tranche 2 Commitments or Tranche 2 Loans shall
have been paid on or prior to the PNG Acquisition Closing Date, in each case, to
the extent required to be paid on or prior to the PNG Acquisition Closing Date
and, in the case of costs and expenses, invoiced at least two Business Days
prior to the PNG Acquisition Closing Date.

(g)    The Revolver Facility Arrangers and the Administrative Agent shall have
received a certificate in the form of Exhibit G from the Company, dated the PNG
Acquisition Closing Date and signed by its chief financial officer, certifying
that the Company and the Subsidiaries, on a consolidated basis after giving
effect to the Transactions to occur on the PNG Acquisition Closing Date, are
solvent.

(h)    Each of (i) the Company Existing Private Placement Notes Refinancing,
(ii) the PNG Existing Revolving Facility Refinancing and (iii) the PNG Existing
Term Facility Refinancing shall have been consummated or, substantially
concurrently with the PNG Acquisition, shall be consummated.

The Administrative Agent shall deliver a notice to the Company and the Lenders
of the satisfaction of the conditions in Section 4.03 (or waiver of them in
accordance with Section 9.02), and such notice shall be conclusive and binding.

Article V

Affirmative Covenants

Until Payment in Full, the Company covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent, on behalf of each Lender:



 

--------------------------------------------------------------------------------

 

81

 



(a)    within 120 days after the end of each fiscal year of the Company,
commencing with the fiscal year ending December 31, 2018, its audited
consolidated balance sheet and statement of capitalization and related
consolidated statements of net income, comprehensive income, equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis (other than any
qualification, exception or emphasis with respect to or resulting from an
upcoming scheduled final maturity of any Indebtedness or associated with a
financial covenant) and without any qualification, exception or emphasis as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such year in
accordance with GAAP;

(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its unaudited consolidated balance sheet and
statement of capitalization as of the end of such fiscal quarter, the related
unaudited consolidated statements of net income, comprehensive income and equity
for such fiscal quarter and the then elapsed portion of the fiscal year and the
related statements of cash flows for the then elapsed portion of the fiscal
year, in each case setting forth in comparative form the figures for (or, in the
case of the balance sheet or statement of capitalization, as of the end of) the
corresponding period or periods of the prior fiscal year, all certified by a
Financial Officer of the Company as presenting fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its consolidated Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

(c)    within the time frame permitted for the delivery of financial statements
under clause (a) or (b) above, as applicable, a completed Compliance Certificate
signed by a Responsible Officer of the Company, (i) certifying as to whether a
Default has occurred and is continuing on such date and, if a Default has
occurred and is continuing on such date, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenant;

(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange;

(e)    promptly after any request therefor, such other information regarding the
business and financial condition of the Company or any Subsidiary, or compliance
with the terms of any Loan Document, as the Administrative Agent may reasonably
request in writing; and

(f)    promptly after any request therefor, such information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the USA
PATRIOT Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.



 

--------------------------------------------------------------------------------

 

82

 



The documents required to be delivered pursuant to Section 5.01(a),  5.01(b) and
5.01(d) shall be deemed to have been delivered if such documents, or one or more
annual or quarterly or periodic reports containing such information, (a) shall
have been made publicly available on the website of the Company at
http://www.aquaamerica.com (or such other website as the Company may designate
by written notice to the other parties hereto) or the SEC at
http://www.sec.gov or (b) shall have been posted by the Administrative Agent on
a Platform to which the Lenders have been granted access.  Information required
to be delivered pursuant to this Section 5.01 to the Administrative Agent may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

SECTION 5.02    Notices of Material Events.  Promptly after any Responsible
Officer of the Company obtains actual knowledge thereof, the Company will
furnish to the Administrative Agent written notice of the following:

(a)    the occurrence of any continuing Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders or in any annual, quarterly or periodic
reports publicly filed by the Company with the SEC, that, in each case, would
reasonably be expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred would reasonably be expected to result in a
Material Adverse Effect; or

(d)    any other development that has resulted, or would reasonably be expected
to result, in a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and, in the case of clause (a)
above, any action taken or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business.  The Company will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of the business of the Company and the Restricted Subsidiaries, taken as
a whole, except, other than in the case of Section 5.03(a) with respect to the
Company, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction expressly permitted under
Section 6.02(a).

SECTION 5.04    Payment of Taxes.  The Company will, and will cause each
Subsidiary to, pay its Taxes before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Company or such Subsidiary
has set aside on its books reserves with respect thereto to the



 

--------------------------------------------------------------------------------

 

83

 



extent required by GAAP and (iii) such contest effectively suspends collection
of the contested obligation and the enforcement of any Lien securing such
obligation or (b) the failure to make payment would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties and Rights.  The Company will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except in each case where the
failure to take any such actions, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction expressly permitted under
Section 6.02(a).

SECTION 5.06    Insurance.  The Company will, and will cause each Subsidiary to,
maintain, with insurance companies that the Company believes (in the good faith
judgment of the management of the Company) are financially sound and reputable
(including captive insurance subsidiaries), insurance in such amounts (after
giving effect to any self-insurance consistent with the standards set forth in
this Section 5.06) (with no greater risk retention) and against such risks as is
customarily maintained by companies engaged in similar businesses operating in
the same or similar locations in all material respects.

SECTION 5.07    Books and Records; Inspection and Audit Rights.  The Company
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries in accordance, in all material respects,
with GAAP and applicable law are made of all material dealings and transactions
in relation to its business and activities.  The Company will, and will cause
each Subsidiary to, permit the Administrative Agent, and any agent designated by
the Administrative Agent, upon reasonable prior notice, (a) to visit and
reasonably inspect its properties, (b) to examine its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants (it being agreed that a representative of the Company
may be present at any such meeting with the independent accountants), all at
such reasonable times during normal business hours and as often as reasonably
requested; provided that, the Administrative Agent may not exercise such rights
more often than once during any calendar year (it being understood that any
expenses incurred by the Administrative Agent in connection therewith shall be
subject to reimbursement by the Company in accordance with Section
9.03); provided,  further, that when an Event of Default exists, the
Administrative Agent (or any of its agents) may do any of the foregoing (at the
expense of the Company) at any time during normal business hours and upon
reasonable advance notice.  Notwithstanding anything to the contrary in this
Section, neither the Company nor any Subsidiary shall be required to disclose,
permit the inspection, examination of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or its agents) is prohibited by applicable law or any
binding confidentiality agreement between the Company or any Subsidiary and a
Person that is not the Company or any Subsidiary not entered into in
contemplation of preventing such disclosure, inspection, examination or
discussion or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.



 

--------------------------------------------------------------------------------

 

84

 



SECTION 5.08    Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply with all laws, including all Environmental Laws, and all
orders of any Governmental Authority, applicable to it, its operations or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance by the Company and the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.09    Use of Proceeds.    

(a)    The proceeds of the Tranche 1 Loans will be used (i) to consummate the
Company Existing Credit Agreement Refinancing, (ii) to pay fees and expenses in
connection with the Company Existing Credit Agreement Refinancing and the other
Transactions and (iii) for general corporate purposes of the Company and the
Subsidiaries.    

(b)    The proceeds of the Tranche 2 Loans will be used (i) on the PNG
Acquisition Closing Date to consummate the PNG Existing Revolving Facility
Refinancing, (ii) to pay fees and expenses in connection with the PNG Existing
Revolving Facility Refinancing and (iii) for general corporate purposes of the
Company and the Subsidiaries.

(c)    Letters of Credit will be issued for general corporate purposes of the
Company and the Subsidiaries.

(d)    The Company will not request any Borrowing or Letter of Credit, and the
Company will not use, and will procure that the Subsidiaries and its and their
respective directors, officers, employees and agents will not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto or any Anti-Corruption Laws.

SECTION 5.10    Designation of Subsidiaries.  The Company may from time to time
cause any Restricted Subsidiary that is not a Significant Subsidiary to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary, provided that (a) at the time of such
designation and immediately after giving effect thereto, no Default or Event of
Default would exist under the terms of this Agreement and (b) once a Subsidiary
has been designated an Unrestricted Subsidiary, it shall not thereafter be
redesignated as a Restricted Subsidiary on more than one occasion.  Within 10
days (or such shorter period of time as the Administrative Agent may reasonably
agree to in writing) following any designation described above, the Company will
deliver to the Administrative Agent a notice of such designation accompanied by
a certificate signed by a Responsible Officer certifying compliance with all
requirements of this Section 5.10 and setting forth all information required in
order to establish such compliance.



 

--------------------------------------------------------------------------------

 

85

 



Article VI

Negative Covenants

Until Payment in Full, the Company covenants and agrees with the Lenders that:

SECTION 6.01    Liens.   The Company will not create, incur, assume or permit to
exist any Lien on any asset now owned or hereafter acquired by it, except:

(a)    Permitted Liens;

(b)    any Lien on any asset of the Company existing on the Effective Date and
set forth on Schedule 6.01;  provided that (i) such Lien shall not apply to any
other asset of the Company (other than improvements or accessions thereto and
the proceeds thereof) and (ii) such Lien shall secure only those obligations
that it secures on the Effective Date and extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such extension, renewal, replacement
or refinancing;

(c)    (i) Liens (including Liens securing Capital Lease Obligations) on fixed
or capital assets acquired, constructed or improved by the Company securing
Indebtedness or other obligations incurred to finance such acquisition,
construction or improvement, provided that (A) such Liens and the Indebtedness
secured thereby are incurred prior to or within 270 days after such acquisition
or the completion of such construction or improvement, (B) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (C) such Liens shall not apply to any other
assets of the Company (other than improvements or accessions thereto and the
proceeds thereof), provided further that individual financings of equipment or
other fixed or capital assets otherwise permitted to be secured hereunder
provided by any Person (or its Affiliates) may be cross-collateralized to other
such financings provided by such Person (or its Affiliates), and (ii) Liens
securing extensions, renewals, replacements and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount equal to
any premium or other amount paid, and fees and expenses incurred, in connection
with such extension, renewal, replacement or refinancing, provided that such
Liens do not apply to any assets of the Company other than the assets securing
the Indebtedness or other obligations being extended, renewed, replaced or
refinanced (and improvements or accessions thereto and the proceeds thereof);

(d)    any Lien on any asset acquired by the Company after the Effective Date
existing at the time of the acquisition thereof (or existing on any asset of any
Person that is merged or consolidated with or into the Company in a transaction
permitted hereunder after the Effective Date and prior to the time such Person
is so merged or consolidated), provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition (or such merger or
consolidation), (ii) such Lien shall not apply to any other assets of the
Company (other than improvements or accessions thereto and the proceeds thereof)
and (iii) such Lien shall secure only those obligations that it secures on the
date of such acquisition (or the date such Person is so merged or consolidated)
and extensions, renewals, replacements and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount equal to
any premium



 

--------------------------------------------------------------------------------

 

86

 



or other amount paid, and fees and expenses incurred, in connection with such
extension, renewal, replacement or refinancing;

(e)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

(f)    in the case of (i) any Subsidiary that is not a wholly owned Subsidiary
or (ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(g)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company in connection with any letter of intent
or purchase agreement for an Acquisition or other transaction permitted
hereunder;

(h)    (i) deposits made in the ordinary course of business to secure
obligations to insurance carriers providing casualty, liability or other
insurance to the Company and the Subsidiaries and (ii) Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;

(i)    Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;

(j)    Lien created pursuant to the Loan Documents;

(k)    Liens on cash and cash equivalents securing obligations under Hedging
Agreements entered into to protect against fluctuations in interest rates and
not for speculative purposes, provided that the cash and cash equivalents
deposited to secure such obligations do not exceed $50,000,000 at any time
outstanding; and

(l)    other Liens, provided that at the time of and after giving Pro Forma
Effect to the incurrence of any such Lien (or any Indebtedness secured thereby
and the application of the proceeds thereof), the aggregate principal amount of
the outstanding Indebtedness secured by Liens permitted by this clause (l) does
not exceed 15% of Consolidated Tangible Assets at such time (it being understood
and agreed that (i) in the case of revolving Indebtedness, the Company may deem
any revolving commitments in respect of such revolving Indebtedness as
outstanding Indebtedness for purposes of such test, and, if such test would be
satisfied after doing so, then the Company shall not be required to retest
compliance with such test in respect of any incurrence of revolving Indebtedness
in respect of such revolving commitments, provided that, for so long as such
revolving commitments are outstanding, such revolving commitments shall be
deemed to be outstanding Indebtedness for purposes of any subsequent calculation
of such test, and (ii) in the case of any Indebtedness secured by any Lien(s)
incurred in reliance on this clause (l), the Company shall not be required to
retest compliance with this clause (l) (A) if any additional Liens on assets
(including Liens on different types of assets) are thereafter granted to secure
such Indebtedness or (B) due to the incurrence of fees, costs, expenses,
premiums, penalties, indemnities or interest in respect of such Indebtedness).



 

--------------------------------------------------------------------------------

 

87

 



SECTION 6.02    Fundamental Changes.

(a)    The Company will not, and will not permit any Restricted Subsidiary to,
amalgamate with, merge into or consolidate with any other Person, or permit any
other Person to amalgamate with, merge into or consolidate with it, or liquidate
or dissolve, except that (i) the PNG Acquisition may be consummated, (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (A) any Person may amalgamate, merge or
consolidate with the Company in a transaction in which the Company is the
surviving entity and (B) the Company may merge or consolidate with any Person in
a transaction in which such Person is the surviving entity, provided that (1)
such Person is a corporation organized under the laws of the Commonwealth of
Pennsylvania or the State of Delaware, (2) prior to or substantially
concurrently with the consummation of such merger or consolidation, (x) such
Person shall execute and deliver to the Administrative Agent an assumption
agreement (the “Assumption Agreement”), in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which such Person shall
assume all of the obligations of the Company under this Agreement and the other
Loan Documents, and (y) such Person shall deliver to the Administrative Agent
such documents, certificates and opinions as the Administrative Agent may
reasonably request relating to such Person, such merger or consolidation or the
Assumption Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent, and (3) the Lenders shall have received, at least five
Business Days prior to the date of the consummation of such merger or
consolidation, (x) all documentation and other information regarding such Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been reasonably requested by the Administrative
Agent or any Lender and (y) to the extent such Person qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Person, it being agreed that upon
the execution and delivery to the Administrative Agent of the Assumption
Agreement and the satisfaction of the other conditions set forth in this clause
(B), such Person shall become a party to this Agreement, shall succeed to and
assume all the rights and obligations of the Company under this Agreement and
the other Loan Documents (including all obligations in respect of outstanding
Loans) and shall thenceforth, for all purposes of this Agreement and the other
Loan Documents, be the “Company”, (iii) any Person (other than the Company) may
amalgamate, merge or consolidate with any Restricted Subsidiary in a transaction
in which the surviving entity is a Restricted Subsidiary, (iv) any Restricted
Subsidiary may amalgamate with, merge into or consolidate with any Person (other
than the Company) in a transaction not prohibited by Section 6.02(b) in which,
after giving effect to such transaction, the surviving entity is not a
Subsidiary and (v) any Restricted Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and the Subsidiaries, taken as a whole.

(b)    The Company will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of, directly or through any amalgamation,
merger or consolidation and whether in one transaction or in a series of
transactions, assets (including Equity Interests in Subsidiaries) representing
all or substantially all of the assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), taken as a whole, to any Person or
Persons, except (i) to the Company and/or any Subsidiaries and (ii) as permitted
under Section 6.02(a)(ii)(B) or 6.02(a)(iii).



 

--------------------------------------------------------------------------------

 

88

 



SECTION 6.03    Restrictive Agreements.    The Company will not, and will not
permit any Restricted Subsidiary to, enter into or permit to exist any
contractual obligation (other than this Agreement or any other Loan Document)
that limits the ability of any Restricted Subsidiary to make dividends or other
distributions with respect to its Equity Interests to the Company or any
Restricted Subsidiary, unless the Company determines in good faith that such
contractual obligations would not materially impede the Company’s ability to
meet its payment obligations under this Agreement.

SECTION 6.04    Transactions with Affiliates.  The Company will not, and will
not permit any Restricted Subsidiary to, enter into or cause, suffer or permit
to exist any transaction, arrangement or contract with any Affiliate (other than
the Company or any Restricted Subsidiary) that is on terms materially less
favorable to the Company or such Restricted Subsidiary than those that would be
obtained at such time in a comparable arm’s-length transaction with a Person
other than an Affiliate, provided that the foregoing shall not apply to (a) any
payments made and other transactions entered into in the ordinary course of
business with officers and directors of the Company or any Subsidiary, and
consulting fees and expenses incurred in the ordinary course of business payable
to former officers or directors of the Company or any Subsidiary or (b) any
other transaction (if part of a series of related transactions, together with
such related transactions) involving consideration or value of less than
$10,000,000.

SECTION 6.05    Financial Covenant.  The Company will not permit the ratio, on
the last day of any fiscal quarter of the Company, of (a) Consolidated Funded
Debt as of such day to (b) the sum of (i) Consolidated Funded Debt as of such
day and (ii) Consolidated Shareholders’ Equity as of such day, to exceed 65%;
provided that if the PNG Acquisition is consummated, the maximum ratio permitted
by this Section 6.05 shall be (a) with respect to the fiscal quarter of the
Company during which the PNG Acquisition Closing Date occurs and any subsequent
fiscal quarter of the Company that ends no later than 180 days after the PNG
Acquisition Closing Date, 80% and (B) with respect to any fiscal quarter of the
Company that ends thereafter, 65%.

Article VII

Events of Default

SECTION 7.01    Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    the Company shall fail to pay any principal of any Loan or any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b)    the Company shall fail to pay any interest or any fee or any other amount
(other than an amount referred to in clause (a) of this Section 7.01) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days;

(c)    any representation, warranty or statement of fact made or deemed made by
or on behalf of the Company in any Loan Document or in any certificate,
financial statement or



 

--------------------------------------------------------------------------------

 

89

 



other written document provided pursuant to any Loan Document or any amendment
or modification thereof or waiver thereunder shall prove to have been incorrect
in any material respect when made or deemed made;

(d)    the Company shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a),  5.03(a) (with respect to the existence of the
Company) or 5.09 or in Article VI;

(e)    the Company shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Section 7.01), and such failure shall continue unremedied for a
period of 30 days after written notice thereof to the Company from the
Administrative Agent;

(f)    the Company, any Restricted Subsidiary or any Significant Subsidiary
shall fail to make any payment (in respect of principal or interest) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any notice requirements and grace periods applicable
thereto;

(g)    any event or condition constituting a breach or default in respect of any
Material Indebtedness occurs that results in any Material Indebtedness becoming
due or being terminated or required to be prepaid, repurchased, redeemed or
defeased prior to its scheduled maturity, or that enables or permits the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, or, in the case of a Hedging
Agreement, to terminate any related hedging transaction, in each case prior to
its scheduled maturity or termination (it is understood that no Event of Default
shall occur in respect of any Material Indebtedness under this clause (g) until
all grace periods applicable under the terms of such Material Indebtedness have
expired and all notice requirements applicable under the terms of such Material
Indebtedness have been met); provided that this clause (g) shall not apply to
(i) any secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of, or any casualty or condemnation with respect to, assets securing
such Indebtedness and (ii) any prepayment, repurchase, redemption or defeasance
of any Acquisition Indebtedness if the related Acquisition is not consummated;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, winding-up
or other relief in respect of the Company or any Significant Subsidiary, or of a
substantial part of its assets, under any United States (Federal or state) or
foreign bankruptcy, insolvency, receivership, winding-up or similar law now or
hereafter in effect or (ii) the appointment of a receiver, liquidator, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary, or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed or unstayed
for 60 days or an order for relief in any such proceeding shall be entered;

(i)    the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
winding-up or other relief under any United States (Federal or state) or foreign
bankruptcy, insolvency, receivership,



 

--------------------------------------------------------------------------------

 

90

 



winding-up or similar law now or hereafter in effect (other than, in the case of
any Subsidiary, a voluntary liquidation or dissolution permitted by Section
6.02(a)(v)), (ii) consent to the institution of any proceeding or petition
described in sub-clause (i) above, (iii) apply for or consent to the appointment
of a receiver, liquidator, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Company or any Significant Subsidiary (or any
committee thereof) shall adopt any resolution expressly authorizing any of the
actions referred to in this Section 7.01(i);

(j)    one or more final judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (after reducing such judgment amount by the
portion thereof covered by insurance (other than under a self-insurance program,
excluding any insurance provided by a captive insurance subsidiary or similar
vehicle or arrangement)) shall be rendered against the Company, any Restricted
Subsidiary or any Significant Subsidiary or any combination thereof and the same
shall continue for a period of 60 consecutive days without being vacated,
discharged, stayed, satisfied or bonded pending appeal;

(k)    one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
or

(l)    (i) a Change in Control shall occur or (ii) any “change of control” (or
similar event, however denominated) with respect to the Company under and as
defined in any indenture or other agreement relating to Material Indebtedness of
the Company, any Restricted Subsidiary or any Significant Subsidiary under which
senior notes or other debt securities may be issued shall occur and such “change
of control” (or similar event, however denominated) shall have caused, or shall
enable or permit the holder or holders of such Material Indebtedness or any
trustee or agent on its or their behalf to cause, such Material Indebtedness to
be required to be prepaid, repurchased, redeemed or defeased prior to its
scheduled maturity (it is understood that no Event of Default shall occur in
respect of any Material Indebtedness under this clause (l)(ii) until all grace
periods applicable under the terms of such Material Indebtedness have expired
and all notice requirements applicable under the terms of such Material
Indebtedness have been met);

then, at any time thereafter during the continuance of such event (other than an
event with respect to the Company described in clause (h) or (i) of this Section
7.01), the Administrative Agent shall at the written request of (i) prior to the
Conversion, the Majority in Interest of the Tranche 1 Lenders or (ii) on and
after the Conversion, the Required Lenders, by written notice to the Company,
take any or all of the following actions, at the same or different times during
the continuance of such event:  (A) terminate the Tranche 1 Commitments,
(B) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company hereunder,
shall become due and payable immediately, and (C) require the deposit of cash
collateral in respect of LC Exposures as provided in Section 2.05(n), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company; and in the case of any event with
respect to the



 

--------------------------------------------------------------------------------

 

91

 



Company described in clause (h) or (i) of this Section 7.01, the Tranche 1
Commitments and the Tranche 2 Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company.

During the period from and including the Effective Date to the Conversion, and
notwithstanding (I) any failure by the Company or any Subsidiary to observe or
perform the covenants set forth in Article V or VI hereof, (II) the occurrence
of any Default or Event of Default or (III) any provision to the contrary in
this Agreement, neither the Administrative Agent nor any Tranche 2 Lender shall
be entitled to (1) rescind, terminate or cancel any of the Tranche 2 Commitments
hereunder, or exercise any right or remedy under this Agreement or any other
Loan Document in respect of the Tranche 2 Commitments, (2) in the case of any
Tranche 2 Lender, refuse to make its initial Tranche 2 Loan on the PNG
Acquisition Closing Date or (3) in the case of any Tranche 2 Lender, exercise
any right of setoff or counterclaim in respect of its initial Tranche 2 Loan to
the extent that to do so would prevent, limit or delay the making of its initial
Tranche 2 Loan on the PNG Acquisition Closing Date; provided that, for the
avoidance of doubt, the initial borrowing of the Tranche 2 Loans on the PNG
Acquisition Closing Date shall be subject to the satisfaction (or waiver in
accordance with Section 9.02) of the conditions precedent set forth in
Section 4.03.  For the avoidance of doubt, (x) after the initial funding of the
Tranche 2 Loans on the PNG Acquisition Closing Date, all of the rights, remedies
and entitlements of the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents shall be available and may be exercised
by them notwithstanding that such rights, remedies or entitlements were not
available prior to such time as a result of the provisions of this paragraph and
(y) nothing in this paragraph shall affect the rights, remedies or entitlements
(or the ability to exercise the same) of the Tranche 1 Lenders, the Swingline
Lenders, the Issuing Banks or, insofar as such rights, remedies or entitlements
do not relate to Tranche 2 Commitments, the Administrative Agent, including any
such rights, remedies or entitlements set forth in the immediately preceding
paragraph.

SECTION 7.02    Clean-up Period.  Notwithstanding anything to the contrary in
this Agreement (including Section 7.01(c)), during the period from and including
the PNG Acquisition Closing Date and ending on the date that is 30 days after
the PNG Acquisition Closing Date (the “Clean-up Period”), if any representation
or warranty (other than the Specified Representations) made by the Company in
the Loan Documents or in any certificate or writing furnished pursuant to this
Agreement shall prove to have been incorrect when made by reason of any matter
or circumstance relating to the PNG Acquired Company and its subsidiaries, such
breach of such representation or warranty shall not constitute a Default or
Event of Default (other than for purposes of Section 4.02 or 5.02(a)) if and for
so long as the circumstances giving rise to such breach of such representation
or warranty (a) are capable of being remedied within the Clean-up Period and the
Company and the Subsidiaries are taking appropriate steps to remedy such breach,
(b) do not have and are not reasonably likely to have a Material Adverse Effect
and (c) were not procured by or knowingly approved by the Company or any of the
Subsidiaries (other than the PNG Acquired Company and its subsidiaries).  If the
relevant circumstances are continuing on or after the expiration of the Clean-up
Period, the breach of such representation or



 

--------------------------------------------------------------------------------

 

92

 



warranty, if otherwise constituting a Default or an Event of Default, shall then
constitute a Default or an Event of Default, as the case may be, notwithstanding
the immediately preceding sentence (and without prejudice to the rights and
remedies of the Administrative Agent and the Lenders hereunder).  For the
avoidance of doubt, nothing in this Section 7.02 shall affect the conditions
precedent set forth in Article IV.

Article VIII

The Administrative Agent

SECTION 8.01    Appointment and Authorization of Administrative Agent.  Each of
the Lenders and the Issuing Banks hereby irrevocably appoints the entity named
as Administrative Agent in the heading of this Agreement and its successors to
serve as Administrative Agent under this Agreement and the other Loan Documents,
and authorizes the Administrative Agent to take such actions and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

SECTION 8.02    Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender or an Issuing Bank as any other Lender or Issuing Bank and may exercise
the same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 8.03    Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan Documents
with respect to the Administrative Agent, and the Administrative Agent’s duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose,



 

--------------------------------------------------------------------------------

 

93

 



any information relating to the Company, any Subsidiary or any other Affiliate
thereof that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents), in accordance with the terms of the Loan
Documents, or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company, any Lender or any Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.  The Administrative Agent neither
warrants nor accepts responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of the term “Adjusted LIBO Rate” (or any component
thereof) or with respect to any comparable or successor rate thereto, or
replacement rate therefor (except such as shall result from the gross negligence
or willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a final and nonappealable judgment).

SECTION 8.04    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall not incur any liability for relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof).  The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof.  Upon the request by the Administrative Agent at
any time, the Lenders will confirm in writing whether an action may be taken by
it (and the Administrative Agent may deem the failure to respond to any such
request in a timely manner as approval).  In determining compliance with any
condition hereunder to the making of a Loan or the issuance, amendment, renewal
or extension of any Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank,
as applicable, unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank, as applicable, prior to the
making of such Loan or such event as to



 

--------------------------------------------------------------------------------

 

94

 



such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it with reasonable care, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 8.05    Delegation of Duties.  The Administrative Agent may perform any
or all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any or all of their duties and exercise their rights and powers through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any of its sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 8.06    Resignation of Administrative Agent.  Subject to the terms of
this paragraph, the Administrative Agent may resign at any time from its
capacity as such.  In connection with such resignation, the Administrative Agent
shall give notice of its intent to resign to the Lenders, the Issuing Banks and
the Company.  Upon receipt of any such notice of resignation, the Company shall
have the right, subject to the consent of the Required Lenders (with Lenders
hereby agreeing to act promptly with respect to any request by the Company for
such consent), unless a Payment or Bankruptcy Event of Default shall have
occurred and be continuing, in which case the Required Lenders shall have the
right, to appoint a successor.  If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  If the
Person serving as the Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as the Administrative Agent and, subject to the consent of
the Company (not to be unreasonably withheld, conditioned or delayed) so long as
no Payment or Bankruptcy Event of Default shall have occurred and be continuing,
appoint a successor. Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.  The fees payable by the Company
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Company and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall



 

--------------------------------------------------------------------------------

 

95

 



be discharged from its duties and obligations hereunder and under the other Loan
Documents, and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the retiring Administrative Agent for the account of any
Person other than the retiring Administrative Agent shall be made directly to
such Person, (ii) all notices and other communications required or contemplated
to be given or made to the retiring Administrative Agent shall also directly be
given or made to each Lender and each Issuing Bank and (iii) if applicable, the
retiring Administrative Agent may continue to hold, on behalf of the Revolving
Lenders and the Issuing Banks, any cash collateral received by it pursuant to
Section 2.05(n).  Following the effectiveness of the Administrative Agent’s
resignation or removal from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as the Administrative Agent or while
holding cash collateral as contemplated by the immediately preceding sentence.

SECTION 8.07    Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Revolver Facility Arrangers, the
Bridge Facility Arrangers or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Revolver Facility Arrangers, the Bridge Facility
Arrangers or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or
thereunder.  Each Lender, by delivering its signature page to this Agreement, or
delivering its signature page to an Assignment and Assumption or any other
document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on or prior to such
date and on the Effective Date.

SECTION 8.08    Administrative Agent May File Proofs of Claim.  In case of any
proceeding with respect to the Company under any United States (Federal or
state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent



 

--------------------------------------------------------------------------------

 

96

 



(including any claim under Sections 2.14,  2.15,  2.16 and 9.03) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Banks or other holders of any
Obligations, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).

SECTION 8.09    No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender and Issuing Bank acknowledges and agrees that neither such
Lender or Issuing Bank, nor any of its Affiliates, participants or assignees,
may rely on the Administrative Agent to carry out such Lender’s, Issuing Bank’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Corruption Laws, including any programs involving any of the following
items relating to or in connection with any of the Company, its Affiliates or
its agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (a) any identity verification procedures, (b) any recordkeeping, (c)
comparisons with government lists, (d) customer notices or (e) other procedures
required under the CIP Regulations or such other laws.

SECTION 8.10    Lender ERISA Representations.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Revolver Facility
Arrangers, the Bridge Facility Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional



 

--------------------------------------------------------------------------------

 

97

 



Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Letters of Credit,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) clause (i) of the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) of the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Revolver Facility Arrangers, the Bridge Facility
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company, that none of the Administrative Agent, the
Revolver Facility Arrangers or the Bridge Facility Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

SECTION 8.11    No Other Duties; Etc.  Notwithstanding anything herein to the
contrary, none of the Revolver Facility Arrangers, the Bridge Facility
Arrangers, the Syndication Agent or the Documentation Agents shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities and
exculpatory provisions provided for hereunder or thereunder.

SECTION 8.12    Tax Withholdings.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender or Issuing
Bank an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.16, each Lender and Issuing Bank shall
indemnify and hold harmless the Administrative Agent against, within 10 days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender or Issuing Bank, as applicable, for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender or Issuing Bank, as
applicable, failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and Issuing Bank hereby
authorizes



 

--------------------------------------------------------------------------------

 

98

 



the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or Issuing Bank, as applicable, under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph.  The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

SECTION 8.13    Beneficiaries.  Except with respect to Section 8.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and the Company shall not have any
rights as a third party beneficiary of any such provisions.

Article IX

Miscellaneous

SECTION 9.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone and subject to paragraph (b) of this Section,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic communication (including
email), as follows:

(i)    if to the Company, the Administrative Agent, or PNC in its capacity as an
Issuing Bank or a Swingline Lender, to it at the address specified for such
Person on Schedule 9.01;

(ii)    if to any other Lender, to it at its address set forth in its
Administrative Questionnaire;

(iii)    if to any other Issuing Bank, to it at the address specified in
clause (ii) above or, if such Issuing Bank shall not also be a Lender, to it at
the address most recently specified by it in a notice delivered to the
Administrative Agent and the Company; and

(iv)    if to any other Swingline Lender, to it at the address specified in
clause (ii) above or, if such Swingline Lender shall not also be a Lender, to it
at the address most recently specified by it in a notice delivered to the
Administrative Agent and the Company.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph. The term
address as used above may refer to a physical or electronic address (or contact
number).



 

--------------------------------------------------------------------------------

 

99

 



(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent (acting reasonably) (it being understood that, except as
set forth in the following proviso, the Company may deliver notices and other
communications to the Lenders and Issuing Banks by email); provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Bank if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Any notices or other communications to the
Administrative Agent or the Company may be delivered or furnished by
email.  Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an email address shall be deemed received when sent
unless the sender receives notice from the intended recipient that such
recipient is not reachable at such address or is “out of office” or a response
from the intended recipient of similar import; provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient; and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c)    Any party hereto may change its address, telephone or fax number or email
address for notices and other communications hereunder by notice to the other
parties hereto.

(d)    The Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, IntraLinks, SyndTrak
or a similar electronic transmission system (the “Platform”).  The Platform is
provided “as is” and “as available”.  None of the Company, the Administrative
Agent nor any of their respective Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform, and the Company and the Administrative
Agent expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Company, the
Administrative Agent or any of their respective Related Parties in connection
with the Communications or the Platform.  In no event shall the Company or the
Subsidiaries, the Administrative Agent or any of their respective Related
Parties have any liability to the Company, any Lender, any Issuing Bank or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of the Company’s or the Administrative
Agent’s transmission of Communications through the Platform; provided that
nothing in this paragraph (d) shall limit the Company’s indemnity and
reimbursement obligations set forth in Section 9.03, including such indemnity
and reimbursement obligations with respect to any damages, including direct or
indirect, special, incidental or consequential damages, losses or
expenses  arising out of, in connection with or as a result of any claim,
litigation, investigation or proceeding brought against any Indemnitee by any
third party.  Neither the Company nor the Administrative Agent is responsible
for approving or vetting the representatives or contacts of any Lender or
Issuing Bank that are added to the Platform.



 

--------------------------------------------------------------------------------

 

100

 



SECTION 9.02    Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Company therefrom shall in any event
be effective unless the same shall be permitted by Section 9.02(b) or 9.02(c),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Without limiting the generality
of the foregoing, the execution and delivery of this Agreement or any other Loan
Document, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank or any Affiliate of any of
the foregoing may have had notice or knowledge of such Default at the time.

(b)    Except as provided in Section 9.02(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company, the Administrative Agent and
the Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Company and the
Administrative Agent, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (other than any waiver of any default interest
applicable pursuant to Section 2.12(d) and waivers, amendments or modifications
to any mandatory prepayments added to this Agreement after the Effective Date,
including in connection with the Bridge Facility), (iii) postpone the scheduled
maturity date of any Loan or the required date of reimbursement of any LC
Disbursement or any scheduled date fixed for the payment of any principal,
interest or fees payable under any Loan Document, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby, (iv) change Section 2.17(b) or 2.17(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender directly and adversely affected thereby, (v) change any
of the provisions of this paragraph or the percentage set forth in the
definition of the term “Required Lenders” or “Majority in Interest” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each directly and adversely affected Lender, provided
that, with the consent of the Required Lenders or in accordance with Section
2.19,  2.22 or 2.23, the provisions of this paragraph and the definition of the
term “Required Lenders” or “Majority in Interest” may be amended to include
references to any new class of commitments or loans created under this Agreement
(or to lenders extending such commitments or loans); provided further that
(A) no amendment, waiver or other modification of this Agreement or any other
Loan Document shall amend, modify or otherwise directly and adversely affect the
rights or duties of the Administrative



 

--------------------------------------------------------------------------------

 

101

 



Agent, any Swingline Lender or any Issuing Bank without the prior written
consent of the Administrative Agent, such Swingline Lender or such Issuing Bank,
as the case may be, and (B) prior to the Conversion Date, no amendment, waiver
or other modification of this Agreement or any other Loan Document shall be made
that (x) amends, waives or otherwise modifies the conditions to borrowing
described in Section 4.03 without the prior written consent of the Majority in
Interest of the Tranche 2 Lenders and the Required Lenders or (y) amends, waives
or otherwise modifies any provision of this Agreement or such other Loan
Document in a manner that by its terms directly and adversely affects the rights
in respect of payments due to Lenders holding Loans and Commitments under one
Class differently than those holding Loans and Commitments under the other
Class, without the prior written consent of the Majority in Interest of the
Lenders of the directly and adversely affected Class.

(c)    Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section:

(i)    without the consent of any other Person, the Company and the
Administrative Agent (each in its sole discretion) may waive, amend or otherwise
modify any Loan Document by an agreement in writing entered into by the Company
and the Administrative Agent to (A) correct, amend, cure or resolve any
ambiguity, omission, defect, typographical error, inconsistency, manifest error
or mistake in such Loan Document, (B) make administrative and operational
changes not adverse to any Lender or (C) otherwise enhance the rights and
benefits of the Lenders and/or any Issuing Bank; provided that, in each case,
any such waiver, amendment or modification shall become effective without any
further action or the consent of any other Person if the same is not objected to
in writing by the Required Lenders within five Business Days following receipt
by the Lenders of written notice thereof;

(ii)    no consent with respect to any amendment, waiver or other modification
of this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of Section 9.02(b)
and then only in the event such Defaulting Lender shall be directly and
adversely affected by such amendment, waiver or other modification;

(iii)    in the case of any amendment, waiver or other modification referred to
in the first proviso of Section 9.02(b), no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification;

(iv)    any amendment, waiver or other modification of this Agreement or any
other Loan Document that by its express terms affects the rights or duties
hereunder or thereunder of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Company,



 

--------------------------------------------------------------------------------

 

102

 



the Administrative Agent and the requisite number or percentage in interest of
each affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time;

(v)    this Agreement and the other Loan Documents may be amended in the manner
provided in Sections 2.04(e),  2.05(i),  2.13(b),  2.19,  2.22 and 2.23 and as
provided in the definition of the terms “LC Commitment” and “Swingline
Commitment”;

(vi)    an amendment to this Agreement contemplated by the last sentence of the
definition of the term “Applicable Rate” may be made pursuant to an agreement or
agreements in writing entered into by the Company, the Administrative Agent and
the Required Lenders; and

(vii)    this Agreement may be amended (or amended and restated) with the prior
written consent of the Required Lenders, the Administrative Agent and the
Company (A) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (B) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

(d)    The Administrative Agent may, but shall have no obligation to, with the
consent of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Revolver Facility Arrangers, the Bridge Facility
Arrangers (solely to the extent the Bridge Commitments are established under
this Agreement pursuant to Section 2.23) and their respective Affiliates,
including the reasonable and documented fees, charges and disbursements of
counsel for any of the foregoing (but limited to a single primary counsel and,
if necessary, a single local counsel in each relevant material jurisdiction
(which may be a single local counsel acting in multiple jurisdictions), in each
case, for the Administrative Agent, the Revolver Facility Arrangers, the Bridge
Facility Arrangers and their respective Affiliates taken as a whole), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein, including the preparation, execution and
delivery of the Engagement Letter, the Bridge Commitment Letter and the Fee
Letters, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Revolver
Facility Arranger, any Bridge Facility Arranger (solely to the extent the Bridge
Commitments are established under this



 

--------------------------------------------------------------------------------

 

103

 



Agreement pursuant to Section 2.23), any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    The Company shall (i) indemnify and hold harmless each of the
Administrative Agent (and any sub-agent thereof), the Revolver Facility
Arrangers, the Bridge Facility Arrangers (solely to the extent the Bridge
Commitments are established under this Agreement pursuant to Section 2.23), the
Syndication Agent, the Documentation Agents, each Lender and each Issuing Bank,
and each Related Party of any of the foregoing (each such Person being called an
“Indemnitee”) from and against any and all losses, claims, damages, liabilities
and expenses, joint or several, that may be brought or asserted against any
Indemnitee (the “Indemnified Losses”) as a result of or arising out of or in
connection with (A) the Engagement Letter, the Bridge Commitment Letter, the Fee
Letters, this Agreement, the other Loan Documents or the Transactions or any
other transactions contemplated thereby, (B) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (C) any actual or alleged presence or Release of Hazardous
Materials at, under, on or from any property currently or formerly owned or
operated by the Company or any Subsidiary, or any other liability under
Environmental Laws related in any way to the Company or any Subsidiary or
(D) any claim, litigation, investigation or proceeding relating to any of the
foregoing (a “Proceeding”), regardless of whether any such Indemnitee is a party
thereto (and regardless of whether such Proceeding is initiated by a third party
or by the Company, the PNG Acquired Company or any of their respective
subsidiaries, Affiliates or equity holders), and (ii) reimburse each Indemnitee
from time to time, upon presentation of a summary statement, for any reasonable
and documented out-of-pocket legal or other expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnitee, apply to losses, claims, damages,
liabilities or related expenses to the extent (A) they are found in a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from (1) the willful misconduct, gross negligence or bad faith of such
Indemnitee or a Related Party of such Indemnitee or (2) a material breach by
such Indemnitee or its Affiliates of their obligations under this Agreement or
(B) arising out of or in connection with any Proceeding that does not involve an
act or omission of the Company or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than against the Revolver
Facility Arrangers, the Bridge Facility Arrangers, the Administrative Agent or
another named agent, in each case, acting in its capacity or fulfilling its role
as such), provided further that (x) such legal expenses shall be limited to the
fees, disbursements and other charges of a single primary firm of counsel to the
Indemnitees, taken as a whole, and, if necessary, a single local counsel to the
Indemnitees, taken as a whole, in each relevant material jurisdiction (which may
be a single local counsel acting in multiple jurisdictions) (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Company of such conflict and thereafter retains its
own single firm of counsel (or, if necessary, its own single firm of local
counsel in each relevant material jurisdiction (which may be a single local
counsel acting in multiple jurisdictions)), of such conflict counsel for such
affected Indemnitee and all similarly situated Indemnitees, taken as a whole)
and (y) each



 

--------------------------------------------------------------------------------

 

104

 



Indemnitee shall promptly repay to the Company all amounts previously paid by
the Company pursuant to the foregoing provisions to the extent that such
Indemnitee is found in a final, nonappealable judgment of a court of competent
jurisdiction not to be entitled to indemnification hereunder as contemplated by
the immediately preceding proviso.

(c)    To the extent that the Company fails indefeasibly to pay any amount
required under paragraph (a) or (b) of this Section to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank, any Swingline Lender or any
Related Party of any of the foregoing (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such Issuing Bank, such Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
and, solely for purposes of this paragraph, during the period from the Effective
Date until the Conversion or termination in full of the Tranche 2 Commitments
deeming each reference to the term “Tranche 1 Commitments” in the definition
thereof to be a reference to “Commitments”) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or such Swingline Lender.

(d)    To the fullest extent permitted by applicable law, the Company shall not
assert, or permit any of its controlled Related Parties to assert, and the
Company hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent arising from the gross negligence
or willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final and nonappealable judgment, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e)    To the fullest extent permitted by applicable law, the Administrative
Agent, the Revolver Facility Arrangers, the Bridge Facility Arrangers, the
Issuing Banks, the Lenders, the Syndication Agent and the Documentation Agents
shall not assert, or permit any of their respective controlled Related Parties
to assert, and each of them hereby waives, any claim against the Company or any
of its Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this paragraph (e) shall limit the Company’s indemnity
and reimbursement obligations set forth in this Section 9.03, including such
indemnity and reimbursement obligations with respect to any special, indirect,
consequential or punitive damages arising out of, in connection with or as a
result of any claim, litigation, investigation or proceeding brought against any
Indemnitee by any third party.



 

--------------------------------------------------------------------------------

 

105

 



(f)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as expressly permitted by Section 6.02(a)(ii)(B), the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04 (and any
attempted assignment or transfer by any Lender not permitted by this
Section 9.04 shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), sub-agents of
the Administrative Agent, Participants (to the extent provided in paragraph (c)
of this Section), the Revolver Facility Arrangers, the Bridge Facility
Arrangers, the Syndication Agent, the Documentation Agents and, to the extent
expressly contemplated hereby, the Related Parties of the foregoing) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

(A)    the Company; provided that no consent of the Company shall be required
for an assignment to a Lender or an Affiliate of a Lender or, if a Payment or
Bankruptcy Event of Default has occurred and is continuing, any other Eligible
Assignee;

(B)    the Administrative Agent;

(C)    each Issuing Bank; and

(D)    each Swingline Lender.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $10,000,000 unless each of
the Company and the Administrative Agent otherwise consents; provided that no
such consent of the Company shall be required if a Payment or Bankruptcy Event
of



 

--------------------------------------------------------------------------------

 

106

 



Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, provided that (x) only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender and (y) such processing and recordation fee
may be waived by the Administrative Agent in its sole discretion; and

(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.16(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including United States
(Federal or State) and foreign securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Platform) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14,  2.15,  2.16 and 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC



 

--------------------------------------------------------------------------------

 

107

 



Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and, as to entries pertaining to it, any
Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder) and
the processing and recordation fee referred to in this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section 9.04 or is otherwise not in proper form, it being acknowledged
that the Administrative Agent shall have no duty or obligation (and shall incur
no liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 9.04
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.  The Administrative Agent shall have no responsibility or liability
for an assignment to a Person that is not an Eligible Assignee.

(c)    (i) Any Lender may, without the consent of the Company, the
Administrative Agent, any Swingline Lender or any Issuing Bank, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Administrative
Agent, the Issuing Banks and the other



 

--------------------------------------------------------------------------------

 

108

 



Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and/or obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to Section 9.02(b)
that directly and adversely affects such Participant.  The Company agrees that
each Participant shall be entitled to the benefits of Sections 2.14,  2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b);  provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it were
an assignee under Section 9.04(b) and (y) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16 with respect to any participation
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. 

(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other rights and/or obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that any such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as such) shall have no responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or grant to secure obligations to a Federal Reserve
Bank or other central bank, and this Section 9.04 shall not apply to any such
pledge or grant of a security interest; provided that no such pledge or grant of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.



 

--------------------------------------------------------------------------------

 

109

 



SECTION 9.05    Survival.  All representations and warranties made by the
Company in the Loan Documents or other documents delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto or thereto and shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making of any Loans and the issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that any of the Administrative Agent, the Revolver Facility
Arrangers, the Bridge Facility Arrangers, the Syndication Agent, the
Documentation Agents, the Issuing Banks, the Lenders or any Related Party of any
of the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document was executed and
delivered or any credit was extended hereunder, and all representations and
warranties made by the Company and all covenants and agreements of the Company
(for the avoidance of doubt, when in effect) contained in the Loan Documents or
other documents delivered in connection with or pursuant to this Agreement or
any other Loan Document shall continue in full force and effect as long as
Payment in Full has not occurred.  Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement or any other Loan Document, in
the event that, in connection with the refinancing or repayment in full of the
Facilities, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Company (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank, or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or other arrangements
satisfactory to such Issuing Bank having been made), then from and after such
time such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents
(including for purposes of determining whether the Company is required to comply
with Articles V and VI hereof, but excluding Sections 2.14,  2.15,  2.16 and
9.03 and any expense reimbursement or indemnity provisions set forth in any
other Loan Document), and the Tranche 1 Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(f).  The provisions of Sections 2.14,
 2.15,  2.16,  2.17(d) and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
 

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) changes to the
LC Commitment of any Issuing Bank or the Swingline Commitment of any Swingline
Lender constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof (but notwithstanding
anything herein to the contrary, do not supersede (A) except as may be set forth
in the Bridge Facility Agreement, the commitments under the Bridge Commitment
Letter with respect to the “Facility” as defined therein or any other provision
of the Bridge Commitment Letter or any Fee Letter with respect to the “Facility”
as defined therein and



 

--------------------------------------------------------------------------------

 

110

 



(B) any provisions of the Engagement Letter or any Fee Letter with respect to
the Facilities that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect).  This Agreement shall become effective when it shall have
been executed by the Administrative Agent and the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto and the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), and thereafter shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by fax or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution”, “execute”,
“signed”, “signature” and words of like import in or related to any document to
be signed in connection with this Agreement (including any Assignment and
Assumptions, amendments and other notices, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on the Platform, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that that notwithstanding anything contained herein to the
contrary, the Administrative Agent is not under any obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

SECTION 9.07    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank and each Affiliate of any of the
foregoing is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Issuing Bank or by such an
Affiliate to or for the credit or the account of the Company against any of and
all the obligations of the Company then due to such Lender or Issuing Bank or
any Affiliate of any of the foregoing now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company are owed to a branch, office or Affiliate of such
Lender or Issuing Bank different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of each Lender and
Issuing Bank and each Affiliate of any of the foregoing under this Section 9.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or Issuing Bank or such Affiliate may have.  Each Lender and
Issuing Bank agrees to promptly notify



 

--------------------------------------------------------------------------------

 

111

 



the Company and the Administrative Agent after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.  (a)
 This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York; provided that (i) the interpretation of the definition
of Material Adverse Effect (as defined in the PNG Purchase Agreement) and/or
whether or not a Material Adverse Effect (as defined in the PNG Purchase
Agreement), or any state of facts, circumstances, effects, changes, events or
developments that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect (as defined in the PNG Purchase
Agreement), has occurred and is continuing, (ii) the determination of the
accuracy of any PNG Purchase Agreement Representations and whether as a result
of any breach thereof the Company (or any of its Affiliates) has the right
(taking into account any applicable cure periods) to terminate its obligations
under the PNG Purchase Agreement or the right to elect not to consummate the PNG
Acquisition and (iii) the determination of whether the PNG Acquisition has been
consummated in all material respects in accordance with the terms of the PNG
Purchase Agreement, in each case, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without giving
effect to the choice of law principles thereof.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the United States District Court
of the Southern District of New York and of the Supreme Court of the State of
New York sitting in New York County in the Borough of Manhattan, and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each party hereto hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such Federal
court (or in the event such court lacks subject matter jurisdiction, such New
York State court).  Each party hereto agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b).  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL



 

--------------------------------------------------------------------------------

 

112

 



PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made either are
informed of the confidential nature of such Information and instructed to keep
such Information confidential or are subject to customary confidentiality
obligations of employment or professional practice, (b) to the extent required
or requested by any Governmental Authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) (in which case such
Person agrees to inform the Company promptly thereof prior to such disclosure to
the extent practicable and not prohibited by applicable law (except with respect
to any audit or examination conducted by bank accountants or any Governmental
Authority exercising examination or regulatory authority)), (c) to the extent
required by applicable law or by any subpoena or similar legal process (in which
case such Person agrees to inform the Company promptly thereof prior to such
disclosure to the extent practicable and not prohibited by applicable law),
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially the same
as those of this Section 9.12 (which shall be deemed to include those required
to be made in order to obtain access to information posted on IntraLinks,
SyndTrak or any other Platform), to any assignee of or Participant in (or its
Related Parties), or any prospective assignee of or Participant in (or its
Related Parties), any of its rights or obligations under this Agreement, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Company or the Subsidiaries or the credit facilities provided for herein or (ii)
the CUSIP Service Bureau or any similar agency to the extent required in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Company, (i)
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement or any other Loan Document,
provided that such information is limited to the information about this
Agreement and the other Loan



 

--------------------------------------------------------------------------------

 

113

 



Documents, or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Company or any Subsidiary that is not known by the Administrative
Agent, such Lender, such Issuing Bank or such Affiliate to be prohibited from
disclosing such Information to such Persons by a legal, contractual, or
fiduciary obligation to the Company or any Subsidiary.  For purposes of this
Section 9.12, “Information” means all information received from the Company or
any Subsidiary relating to the Company, the PNG Acquired Company or any of their
respective subsidiaries or their businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank, any Lender or
any Affiliate of any of the foregoing on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary; provided that, in the case of
information received from the Company or any Subsidiary after the Effective
Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on the Administrative Agent, any Revolver Facility Arranger or any Bridge
Facility Arranger (solely to the extent the Bridge Commitments are established
under this Agreement pursuant to Section 2.23), such Persons may disclose
Information as provided in this Section 9.12.    The Company consents to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Company and the Subsidiaries.

SECTION 9.13    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan shall not
exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
obligations hereunder.

SECTION 9.14    USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Company in accordance with the USA PATRIOT Act.

SECTION 9.15    No Fiduciary Relationship.  The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company
and its Affiliates, on the



 

--------------------------------------------------------------------------------

 

114

 



one hand, and the Administrative Agent, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders, the Issuing Banks or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.  The Administrative Agent, the Revolver Facility Arrangers,
the Bridge Facility Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Company and its Affiliates, and none of the Administrative Agent, the
Revolver Facility Arrangers, the Bridge Facility Arrangers, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Company or any of its Affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Revolver
Facility Arrangers, the Bridge Facility Arrangers, the Lenders, the Issuing
Banks or their respective Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16    Non-Public Information.  (a) Each Lender and Issuing Bank
acknowledges that all information, including requests for waivers and
amendments, furnished by the Company or the Administrative Agent pursuant to or
in connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI.  Each Lender and Issuing
Bank represents to the Company and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including United States (Federal or state) and foreign securities laws.

(b)    The Company and each Lender and Issuing Bank acknowledge that, if
information furnished by or on behalf of the Company pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through the Platform, (i) the Administrative Agent may post any information that
the Company has indicated as containing MNPI solely on that portion of the
Platform designated for Private Side Lender Representatives and (ii) if the
Company has not indicated whether any information furnished by it pursuant to or
in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for Private Side Lender Representatives.  The Company agrees
to clearly designate all information provided to the Administrative Agent by or
on behalf of the Company that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof.

(c)    If the Company does not file this Agreement with the SEC, then the
Company hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders and Issuing
Banks, including their Public Side Lender Representatives.  The Company
acknowledges its understanding that Lenders and Issuing Banks, including their
Public Side Lender Representatives, may be trading in securities of the Company
and its Affiliates while in possession of the Loan Documents.



 

--------------------------------------------------------------------------------

 

115

 



(d)    The Company represents and warrants that none of the information
contained in the Loan Documents constitutes or contains MNPI.  To the extent
that any of the executed Loan Documents at any time constitutes MNPI, the
Company agrees that it will promptly make such information publicly available by
press release or public filing with the SEC.

SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

﻿

﻿

 

 

﻿

 

AQUA AMERICA, INC.

﻿

 

 

﻿

 

 

﻿

by

/s/ Daniel J. Schuller

﻿

Name:

Daniel J. Schuller

﻿

Title:

Executive Vice President and Chief Financial Officer

﻿





[Signature Page to Aqua America, Inc. Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

 

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent, a Swingline

Lender, a Lender and an Issuing Bank,

﻿

 

 

﻿

 

 

﻿

by

/s/ Domenic D’Ginto

﻿

Name:

Domenic D’Ginto

﻿

Title:

Senior Vice President

﻿

 

[Signature Page to Aqua America, Inc. Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
CREDIT AGREEMENT OF

AQUA AMERICA, INC.

﻿

﻿

﻿

 

 

﻿

Name of Institution:  CoBank

﻿

 

 

﻿

 

 

﻿

by

/s/ Bryan Ervin

﻿

Name:

Bryan Ervin

﻿

Title:

Vice President

﻿

﻿

 

 

﻿

Name of Institution:  Bank of America

﻿

 

 

﻿

 

 

﻿

by

/s/ Kevin Dobosz

﻿

Name:

Kevin Dobosz

﻿

Title:

Senior Vice President

﻿

﻿

 

 

﻿

Name of Institution:  Barclays

﻿

 

 

﻿

 

 

﻿

by

/s/ Sydney G. Dennis

﻿

Name:

Sydney G. Dennis

﻿

Title:

Director

﻿

﻿

 

 

﻿

Name of Institution:  Citizens

﻿

 

 

﻿

 

 

﻿

by

/s/ Leslie Broderick

﻿

Name:

Leslie Broderick

﻿

Title:

Senior Vice President

﻿

﻿

 

 

﻿

Name of Institution:  Morgan Stanley

﻿

 

 

﻿

 

 

﻿

by

/s/ Michael King

﻿

Name:

Michael King

﻿

Title:

Authorized Signatory

﻿

﻿

 

 

﻿

Name of Institution:  MUFG

﻿

 

 

﻿

 

 

﻿

by

/s/ Paul Farrell

﻿

Name:

Paul Farrell

﻿

Title:

Managing Director





[Signature Page to Aqua America, Inc. Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

Name of Institution:  RBC

﻿

 

 

﻿

 

 

﻿

by

/s/ Frank Lambrinos

﻿

Name:

Frank Lambrinos

﻿

Title:

Authorized Signatory

﻿

﻿

 

 

﻿

Name of Institution:  Huntington

﻿

 

 

﻿

 

 

﻿

by

/s/ Michael Kiss

﻿

Name:

Michael Kiss

﻿

Title:

Vice President

﻿

﻿

 

 

﻿

Name of Institution:  Wells Fargo

﻿

 

 

﻿

 

 

﻿

by

/s/ Sheila M. Shaffer

﻿

Name:

Sheila M. Shaffer

﻿

Title:

Director

﻿

﻿

 

 

﻿

For any Lender requiring a second signature block:

﻿

 

 

﻿

 

 

﻿

by

/s/ Sheila M. Shaffer

﻿

Name:

Sheila M. Shaffer

﻿

Title:

Director

﻿



[Signature Page to Aqua America, Inc. Credit Agreement]

 

 

--------------------------------------------------------------------------------